       Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 1 of 61



                   IN THE DISTRICT COURT OF BECKHAM COUNTY
                               STATE OF OKLAHOMA


RALPH OLIVER
     Petitioner,


V.



OKLAHOMA DEPARTMENT OF CORRECTIONS;
SCOTT CROW, Director of DOC;
TONIA DICKERSON, Manger Sentence Administration;
JIMMY MARTIN, Warden of NFCC;
STEPHANIE ORMAND, NFCC Records Officer
     Defendants.


         PETITION OF WRIT OF MANDAMUS (12 OS §1451 ET SEQ) AND/ OR
                     HABEAS CORPUS (12 OS § 1331 ET SEQ)

        COMES Now, Ralph Oliver, Petitioner pro se, states and alleges by way of the
required form, for an inmate, (12 O.S. 2003.1) to the Court, the enumerated items below. In
addition, the Petitioner reminds the Court that he is a layman in the law and without legal
training or education. Therefore, he requests this Honorable Court provide liberal
construction to this motion. Haines v. Kerner, 92 S.Ct 594 (1972); Hall v. Bellman, 935 F.2d
1156 (10th Cir. 1991).
1) The Petitioner's present address is North Fork Correctional Center, 1605 E. Main Street,
     Sayre, Oklahoma 73662.
2) The Petitioner has been a resident of the State of Oklahoma for 22 + years.
3) The Defendant(s)
     a) The Department of Corrections, which is an agency of the State of Oklahoma. The
        Defendant's address is General Counsel, David Cincotta P.O. Box 11400, Oklahoma
        City, OK 73136, or 3400 M.L. King Ave. Oklahoma City, OK 73111
     b) The Defendant Scott Crow, is employed by the Department of Corrections as the
        Director of the Department of Corrections. The Defendant's employment address is
        3400 M. L. King Ave. Oklahoma City, OK 73111. At the time the claim(s) alleged in




                                                                            Exhibit 2
      Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 2 of 61




       this complaint arose, was this Defendant acting under Color of state law? _x_ Yes,
       or, _ _ No. If answer is "yes", briefly explain: The Director is ultimately responsible
       for all DOC Policies.
   c) The Defendant Tonia Dickerson, is employed by the Department of Corrections as the
       Administrator of the Sentence Administration and Offender Records Unit. The
       Defendant's employment address is 3400 M. L. King Ave. Oklahoma City, OK
       73111. At the time the claim(s) alleged in this complaint arose, was this Defendant
       acting under Color of state law? _x_ Yes, or, __ No. If answer is "yes", briefly
       explain: The Administrator is responsible for following and ensuring that DOC
       employees follow the DOC Policies and Procedures.
   d) The Defendant Jimmy Martin is employed by the Department of Corrections at North
       Fork Correctional Center as the Warden. The Defendant's employment address is
       1605 East Main Street, Sayre, OK 73662. At the time the claim(s) alleged in this
       complaint arose, was this Defendant acting under Color of state law? _x_ Yes, or,
       __ No. If answer is "yes", briefly explain: The Warden is responsible for following
       and ensuring that North Fork Correctional employees follow the DOC Policies and
       Procedures.
   e) The Defendant Stephanie Ormand is employed by the Department of Corrections at
       North Fork Correctional Center as a Records Officer. The Defendant's employment
       address is 1605 East Main Street, Sayre, OK 73662. At the time the claim(s) alleged
       in this complaint arose, was this Defendant acting under Color of state law? _x
       Yes, or, __ No. If answer is "yes", briefly explain: The NFCC Records Officer is
       responsible for following and ensuring that the DOC Policies and Procedures are
       followed.

4) Jurisdiction:
               Although a person my request an improper writ, if the cause is tried without
       objection to the remedy sought*** the petitioner is entitled to the relief sought
       although under a different form of writ, the court has the power and should grant the
       proper relief' Stewart v. Judge of 15th Judicial Dist. 542 P.2d 945, 947 (1975 OK
       156). See also Woolen v. Coffman, 676 P.2d 1375, 1376.



                                               2


                                                                            Exhibit 2
   Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 3 of 61



a) Mandamus: Pursuant to Oklahoma State 12 O.S. § 1451 et. seq., "To compel the
   performance of any act which the law specially enjoins as a duty resulting from an
   office, trust or station; it cannot control judicial discretion. And OCCA Rule 10.6 (B).
   A writ of mandamus is appropriate against prison officials when a prisoner's
   minimum due process right have been violated. Johnson v. Department of Corrections,
   916 P.2d 264, 265 (1996 OKCR 18), quoting Waldon v. Evans, 861 P.2d 311, 313
   (Okla Cr. 1993)
b) Habeas Corpus: Pursuant to Oklahoma State, 12 O.S. § 1331, "every person
   restrained of his liberty, under any pretense whatever, may prosecute a writ of habeas
   corpus to inquire into the cause of the restraint, and shall be delivered therefrom when
   illegal." "The proper procedure for seeking review of the administration of a sentence
   by the DOC is to file a petitioner for writ of habeas corpus in the district court of the
   county where the inmate is being restrained." Daniels v. State, 809 P.2d 68.
   The only issue a petitioner for writ of habeas corpus presents is whether or not the
   petitioner is retrained of his liberty by due process of law. That is to say, whether the
   court in which the prisoner was convicted had jurisdiction of the person of the
   defendant and the crime charged, and if the court had authority by law to render the
   particular jrn;lgment.
   The Oklahoma Court of Criminal Appeals has repeatedly held that the writ of habeas
   corpus is limited to cases in which the Judgment and Sentence is clearly void. The
   burden of proof is upon the petitioner to sustain the allegations thereof. And the error
   must affirmatively appear from the record, it is never presumed. The only issue a
   petitioner for writ of habeas corpus presents is whether or not the petitioner is
   restrained of his liberty by due process of law: that is to say whether the court [or
   agency] in which the prisoner was convicted [or re-sentenced] had jurisdiction ... and
   if the court [agency] had authority by law to render the particular judgment. Tuggle v.
   Page, 427 P.2d 439, 1967 OKCR 73 [emphasis and inserts added]
   It has been repeatedly been held by this Court [OCCA] that one is not entitled to be
   released from Penitentiary on a Writ of Habeas Corpus, unless the judgment and
   sentence under which he as serving is void. Ex parte Brewster, 284 P.2d 755, 1955
   OKCR 69

                                            3


                                                                           Exhibit 2
       Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 4 of 61




       The office of a writ of habeas corpus is not to determine the guilt or innocence of the
       prisoner and the only issue, which presents is whether he is restrained of this liberty by
       due process of law. Ex parte McAllister, 94 Okla Crim 196, 232 P.2d 649
5) Venue:
   a) Mandamus: The writ of mandamus may be issued by Supreme Court or District
       Court, or any justice or judge, [] to any inferior tribunal, corporation, board or person.
       Therefore, the District Court of Beckham County has venue and personal jurisdiction.
   b) Habeas Corpus: Pursuant to 12 O.S. § 131 et.seq, "Actions brought where subject
       located." "Challenges to unlawful custody or restraint must be initiated pursuant to
       the constitutional right of the writ of habeas corpus in the county where the prisoner is
       being held in accordance with the procedures set for in 12 O.S. 1331 et. seq." Mahler
       v. State, 783 P.2d 973 (1989 OK CR 82) Therefore, District Court of Beckham
       County, State of Oklahoma, has the venue and personal jurisdiction.
6) Briefly state the facts of the case:
   a) Petitioner was originally charged for three (3) counts of Sexually Battery a Minor
       Child (SEXBC) under Title 10 O.S. § 7115. Petitioner was found guilty by the Tulsa
       County District Court on all three (3) counts and sentenced to 15 years for each count
       to be served consecutively. The Jury assessed that the crimes were committed on May
       1, 1999. (See Exhibits 1 and 2)
   b) The mandatory 85% sentencing rule, for certain felony offenses, became effective on
       March 1, 2000. (21 O.S. § 12.1). Thereby, for certain felony offenses, which Sexually
       Battery a Minor Child is one (21 O.S. § 13.1), if the offense happened prior to March
       1, 2000 the punishment was not a mandatory 85% of the sentence.
   c) DOC Sentence Administration correctly billed Petitioner in the DOC system using the
       "date of offense" as May 1, 1999. (Exhibits 3, 4, 5; 6, 7, 8, 13, 29, & 30)
   d) Petitioner discharged his first sentence on September 14, 2008, (Exhibit 8, page 2 of 3)
       and re-billed to his second sentence.
   e) On or about October 25, 2012, DOC Sentence Administration completed a "Time
        Calculation Audit". (Exhibits 9 and 10) Defendants' discovered that Petitioner's Trial
        Courts Judgment and Sentencing Orders did not contain "Dates of Offense" or
        "Statutory Reference." And Defendants' failed to contact the sentencing court to

                                                4


                                                                              Exhibit 2
         Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 5 of 61




       obtain missing information in the Judgment and Sentencing Order (Exhibit 1), as required
       by law (22 O.S. 37, 22 O.S. § 977 (A) (4), 978, 979) and DOC Policy (DOC P - 010300,
       DOC OP- 060100 & OP-060211).
   f) The audit wrongfully determined the "date of offense" was 2-27-2001. This date is after
       the date of March 1, 2000, in which the law became effective to apply the mandatory
       85% sentencing. Therefore, 2,700 days (earned credits) were revoked to Petitioner's
       sentence without any due process. (See exhibit 8, page 2 of 3)
       i) Petitioner was never afforded (1) advance written notice of the claimed violation, (2)
           a written statement by the fact finder as to the evidence relied on and the reasons for
           the disciplinary action, and (3) the right to call witnesses and present documentary
           evidence in his defense. As per OCCA Rule 10.6 (B)
   g) This erroneous date was derived from the filed District Attorney's information sheet
       (Exhibit 11). This information sheet is simply the allegations of an officer preceding a
       trial; a charging instrument. This is not the sentencing / disposition information
       generated by the Trial Court after the proceedings. (Exhibit 2) Petitioner was
       erroneously and illegally re-billed back to his first sentence.
   h) If DOC Sentence Administration would not have had illegally re-sentenced Petitioner he
       would have discharged his second sentence on or before November 14, 2014. And if
       Petitioner continues to maintain his security level 4, he will discharge his third and final
       sentence on or before January 14, 2021. In other words, Petitioner needs to be
       immediately released from DOC's illegal sentencing, so he is at liberty to serve the
       sentence imposed by the District Court of Tulsa.
7) Grounds and supporting facts:
   a) The Petitioner alleges the following Constitutional rights, State laws, Department of
       Corrections Policies, privileges or immunities have been violated:
       i) U.S.C.A. 14th Amendment,
           The Fourteenth Amendment of the United State Constitution guarantees that:
Sec 1: All persons born or naturalized in the United States, and subject to the jurisdiction thereof,
are citizens of the United States and of the State wherein they reside. NO state shall make or
enforce any law which shall abridge the privileges or immunities of citizen of the United States;
nor shall any state deprive any person of life, liberty or property without due process of law;



                                                  5

                                                                                 Exhibit 2
Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 6 of 61




   nor deny to any person within its jurisdiction the equal protection of laws.
   (emphasis added)

ii) U.S.C.A 7th Amendment,
       "The right of trial by jury shall be preserved, and no fact tired by a jury, shall
   be otherwise re-examined in any Court of the United States, than according to the
   rules of common law."
       "Issues of law are to be resolved by the Court and issues of fact are to be
   determined by the jury under appropriate instructions by the Court." Baltimore &
   Carolina line v. Redman, 55 S.Ct 890.

iii) OK Const. Article 1 § I,
   Oklahoma is an inseparable part of the federal union and the United States
   Constitution is the supreme law of the land. Thereby insuring this Plaintiff
   the full panoply of protections and guarantees of the United States
   Constitution

iv) (22 O.S. § 977 (A) (4), 978, 979)
   The "Date of Offense" and the "Statutory Reference" need to be included in the
   judgment and sentence order.
v) (57 O.S. § 37)
   B. 3. Plea paperwork, Summary of facts and Sentence on Plea or Sentencing after
   Jury Trial Summary of Facts may be used as sentencing documents. Or pre 2015
   wording. The receipt of the certified copy of the judgment and sentence shall be
   certification that the sentencing court has entered a judgment and sentence and all
   other necessary commitment documents.
    D. If the Department receives a judgment and sentence document from a county
    that includes inaccurate information from the sentencing court the Department
    shall notify the county within a timely manner.
vi) OCCA Rule 10.6 (B)
    (1) Advance written notice of the claimed violation, (2) a written statement by the
    fact finder as to the evidence relied on and the reasons for the disciplinary action,
    and (3) the right to call witnesses and present documentary evidence in his
    defense.
vii) Department of Corrections Policies
    (1) DOC P - 010300
       The Oklahoma Department of Corrections (ODOC) is established in
       accordance with applicable statutes and regulations with the goal of ensuring

                                        6

                                                                      Exhibit 2
Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 7 of 61




      public safety through the provision of professionally managed correctional
      services pursuant to order of the court, the Pardon and Parole Board,
      applicable statutes and Board of Corrections (BOC) policy. [emphasis added]
      A. Incarceration
      It is the mission of the ODOC to provide ..., keep accurate records.
   (2) DOC P - 060100, Opening Statement:
      The Oklahoma Department of Corrections (ODOC) properly classifies
      inmates/offenders, administers sentences and provides clemency consideration
      I accordance with the order of the courts and statutory requirements
      I. Classification
         A. Classification Standards
            1. The ODOC has established a comprehensive and uniform
            classification system, based on security and programmatic needs, for the
            supervision of incarcerated inmates and supervised offenders
            2. Established procedures ensure the classification system of the agency
            is an objective/descriptive system.
      III. Sentence Administration
      The ODOC ensures the length of confinement or supervision is calculated
      accurately, recorded and implemented in accordance with the order of the court
      and statutory requirements.
            1. Standards for sentence administration are established to ensure
            inmates/offender under the jurisdiction of the agency are
            incarcerated/supervised according to the order of the sentencing court.
   (3) DOC OP - 060201 I. Initial Intake Procedures
      The Facility Classification manager will ensure a legal sentencing document
      has been received from the count of jurisdiction for each inmate scheduled to
      be received for assessment and reception
   (4) DOC OP - 060211
      The Oklahoma Department of Corrections (ODOC) is required to administer
      sentences in accordance with the Judgment and Sentence issued by the District
      Courts (22 O.S. 978, 979). All inmates/offenders remanded to the custody or
      supervision of the ODOC a confined or supervised in accordance with the
       order of the sentencing court and statutory authority. The manager of Sentence



                                       7

                                                                   Exhibit 2
Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 8 of 61




        Administration is the final departmental authority in all matters of inmate
        release dates commitment technicalities ad the time calculations.
        I. Procedures for Handling a Questionable Reception
           C. Legal Issues Involving a Judgment and Sentencing or Sentencing
           Document:
           If the manager of Sentence Administration or the manager of Classification
           and Population belied that a Judgment and Sentence or other sentencing
           document does not comply with Oklahoma law, the manager of Sentence
           Administration or the manager of Classification and Population may
           submit a request for the General Counsel to review and provide a legal
           op1mon.
        II. Procedures for the Application of Time Credits
            (second Paragraph)
           Sentence to be served by an inmate in ODOC are calculated by first
           establishing a beginning release date, which is the term of incarceration, as
           designated by the commitment document, added to the reception date.
            [emphasis added]
           A.1. Proper documentation means the·Judgment and Sentence or other
           sentencing documents. [emphasis added]
        VII. F. Compliance With Court Orders
           2. If a serious legal or administrative problem does exist, the facility or
           district will immediately request assistance from the manager of Sentence
           Administration, and/or communicate with the Court in an attempt to
           resolve any technical difficulties.
        VIII B. Unacceptable Documents
            Should any of the [] elements be absent from commitment documents
           accompanying an incoming inmate from a county jail to the assessment and
           reception center, reception staff will normally refuse acceptance of said
           inmate until properly completed documentation is produced.
viii)   Common Law



                                        8

                                                                      Exhibit 2
           Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 9 of 61




            (1) In re Jensen, 2012 WL 3686270, the State of Washington's DOC policy "provide
                that each sentence in a consecutive series was separate, that earned release credits
                would be certified at the end of each term of incarceration and those credits could.
                not be lost after the offender transferred to the nest consecutive sentence or cause.
                An offender is justified in expecting that the department will follow its own
                policies regarding risk classification re-assessment. Pullman, 167 Wn.2d at 218
    b) The following facts support the allegations above:
        i) U.S.C.A. 14th Amendment, U.S.C.A 7th Amendment, OK Const. Article 1 § I. The
            DOC Sentence Administrator applied illegal authority and jurisdiction. This illegal
            activity overruled the Tulsa County District Courts sentencing and lengthened
            Petitioners sentence from being able to serve about 1/3 of his sentence, approximately
            20 years, to a mandatory 85% of his sentence, approximately 38¼ years. (57 O.S. §
            138) This was accomplish without all the rights afforded an accused in a Trial Court
            of competent jurisdiction, thereby, denying the Petitioner of his "due process" of law.
        ii) DOC Sentence Administration failed to follow the law and DOC Policy in obtaining
            the correct information from the sentence court. Or if DOC Sentence Administration
            did acquire the appropriate sentencing documents at the time of Petitioner's initial
            reception these records were lost or misplaced. (22 O.S. § 977 (A) (4), 978, 979) (57
            O.S. § 37) (DOC P - 010300, P - 060100, OP - 060201, & OP - 060211)
        iii) This audit of 2012, used an inappropriate "information sheet" 1 to wrongfully
            determine that the "dates of offenses" were 2-27-2001, thereby, illegally imposing the
            85% law. (21 O.S. § 12.1). By using this wrongfully determined date, the date the
            jurors or the triers of fact selected, (05-01-1999), was nullified and Petitioner was
            denied the right of due process. As identified, the "date of offense" was




1
 The "information sheet" used by the DOC Sentence Administration is NOT disposition information derived by the
Court or tier of facts. The "information sheet" that was used by DOC Sentence Administration is only a charging
document.

                                                       9

                                                                                          Exhibit 2
      Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 10 of 61




           correctly selected by the jurors and appropriately disclosed in disposition section
           of the certified docket sheet. [Exhibit 2].
       iv) OCCA Rule 10.6 (B). "In proceedings to revoke earned credits an inmate must be
           afforded (1) advance written notice of the claimed violation, (2) a written
           statement by the fact finder as to the evidence relied on and the reasons for the
           disciplinary action, and (3) the right to call witnesses and present documentary
           evidence in his defense when permitting him to do so would not be unduly
           hazardous to institutional safety or correctional goals." Wolf v. McDonnell 94 S.Ct
           2963.
               Petitioner was not afforded any of these steps.
       v) Petitioner was correctly billed upon his arrival at DOC's Assessment & Reception
           center and subsequently discharged his first sentence on September 14, 2008,
           (exhibit 8, page 2 of 3). It is reasonable to believe from the information provided
           in the attached exhibits that DOC received the correct and appropriate information
           when Petitioner was transferred to the custody of DOC. However, DOC
           apparently has either discarded this reception information or has chosen to ignore
           it. Either way Petitioner "is justified in expecting that the department will follow
           its own policies." Pullman, 167 W n.2d at 218
8) I have filed other lawsuits in the State or Federal Court dealing with the same fact
   involved in this action.      Yes �           No   D      If the answer is "yes," describe
   each lawsuit.

   a) Writ of Mandamus #1
       i) Parties to the previous lawsuit:
           Plaintiff: Ralph Oliver
           Defendant(s): Department of Corrections

       ii) Name of court and case number:
           The District Court of Oklahoma County; Case No. CV-2017-2422

       iii) Case Status: Action Dismissed: for failure to serve the Defendants or by
           operation of the law 12 O.S. § 2004 (I)




                                                                             Exhibit 2
  Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 11 of 61




   iv) Issues Presented: To order the Department of Corrections to comply with their
      prior directives and return statutory credits removed by records officer. In
      addition, have his judgment and sentence order amended to reflect date of offense.
   v) Date of Filing: December 13, 2017
   vi) Date of Disposition: February 26, 2019

b) Writ of Mandamus #2
   i) Parties to the previous lawsuit:
      Plaintiff: Ralph Oliver
      Defendant(s): Department of Corrections; Tonia Dickerson, Sentence
      Administrator; Jimmy Martin, Warden; Mark Knutson, Director's Designee;
      Ancilla Monden, Records; Terri Smith, Case Supervisor; Sharon Combs, Case
      Supervisor; Tisha James, Case Supervisor

   ii) Name of court and case number:
      The District Court of Oklahoma County; Case No. CV-2019-1013

   iii) Case Status: Action Dismissed: for filing in the wrong venue and using the wrong
      type of actions.

   iv) Issues Presented:
      (1) The Court to direct DOC to recognize the date of Offense as May 1, 1999.
      (2) The Court to Direct DOC to comply with their directives and return statutory
          earned credits.
      (3) The Court to order DOC to correct time records.
      (4) To have Petitioners judgment and sentence order amended to reflect date of
          offense.
      (5) To have the Information Sheet amended to reflect the correct date of offense.
   v) Date of Filing: April 29, 2017
   vi) Date of Disposition: August 23, 2019

c) Appeal Writ of Mandamus #2
   i) Parties to the previous lawsuit:
      Plaintiff: Ralph Oliver
      Defendant: Department of Corrections, et. al.

                                         11


                                                                       Exhibit 2
      Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 12 of 61




       ii) Name of court and case number:
             The Oklahoma Supreme Court (118,268); Removed to The Oklahoma Court of
             Criminal Appeals (MA-2019-898)

       iii) Case Status: Action Dismissed (District Court's Dismissal Affirmed)
       iv) Issues Presented: Venue was correct and type of actions was correct for two (2) of
             the five (5) issues raised in application for writ of mandamus.
       v) Date of Filing: September 24, 2019; transferred to OCCA, December 9, 2019

       vi) Date of Disposition: December 18, 2019

9) I have sought informal and formal relief from the appropriate administration officials
   regarding the acts stated in number 8 of this petition.    [xJ Yes D No.         If your
   answer is "yes," briefly describe how relief was sought and the outcome of the
   proceedings. If your answer is "no," briefly explain why administrative relief was not
   sought:

   a) A Request to Staff, submitted to Records/Ancilla Monden, dated 11-30-12,
       complained about being re-billed. Response: As you were told by records Officer
       Monden your Information Sheet states your crime� on Count 1 of your cases were
       committed between 5-1-99 and 2-5-01, counts 2 and 3 were committed between 5-1-
       99 and 2-27-01. Per state statute these crimes are 85% crimes because they were
       committed after 3-1-2000. I am forwarding your information sheet and the response
       from Records Administration, Jim Rabon, concerning the validity of using the 85%
       statute. This will be final correspondence concerning this question. Any further
       request to staff in regards to this will be considered harassment of staff." (Exhibit 14)

   b) A Request to Staff, Submitted to Inmate Records Officer, dated 7-19-17, complained
       about being re-billed. Response: This was addressed on 12-10-12. Nothing has
       changed you are 85% (Exhibit 15).

   c) An Inmate / Offender Grievance form, to Warden Jimmy Martin, dated 7-31-2017,
       complained about needing my revoked credits back (Exhibit 16)




                                                12


                                                                               Exhibit 2
     Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 13 of 61




   d) A Grievance Appeal to the ARA, dated 8-16-17, challenging Date of offense. (Exhibit
       17); Response: You exhausted your administrative remedies concerning this issue on
       4/18/16. Do not resubmit. (Exhibit 18)

   e) A Request to Staff, dated 3-11-2020, to Records Department; needing copies of
       "Reception Information". Response: Your commitment information is all from your
       J&S you must request from the county. I do not know what the "reception
       information" form is that you are requesting. Get a policy number. (Exhibit 22)

   f) A Request to Staff, dated 2-5-2020, to Records Department; Requesting that DOC
       acquire the appropriate information from Tulsa County District Court. Response
       stated, "We can only use information and dates on the Judgment and Sentence. The
       disposition of information is not dates we use." (Exhibit 19)

   g) An Inmate/ Offender Grievance form, to Warden Jimmy Martin, dated 2-18-2020,
       Requesting that DOC acquire the appropriate information from Tulsa County District
       Court (Exhibit 20). No Response

   h) An Inmate/ Offender Grievance form, To ARA Designee Mark Knutson, dated 3-23-
       2020, Requesting that the Warden answer the Grievance dated 2-18-22. (Exhibit 21).
       No Response- (See also Exhibit 25 & 26)

   i) A Request to Staff, dated 6-24-2020, to Scott Crow/ Director DOC; Why has there
       not been a response from the last grievance, dated 3-23-2020. Response: dated June
       26, 2020, Never Received information (Exhibit 23) (See also Exhibit 25 & 26)

   Petitioner states he exhausted his available administrative remedies. Prison administrative
   procedures are unavailable for purposes of the PLRA's exhaustion requirement when,
   despite what regulations or guidance may promise, it operates as a simple dead end with
   officer unable or consistently unwilling to provide any relief to aggravated inmates. Ross
   v. Blake, 136 S.Ct 1850. Such as seen in this circumstance, Defendants' were consistently
   unwilling to provide any relief and prison staff disrupts mail to the ARA. See exhibits 14,
   25 and 26.

10) Relief Requested:
   a) Writ of Mandamus:

                                              13


                                                                           Exhibit 2
       Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 14 of 61




         Petitioner ask this Honorable Court to grant his request of issuing a Writ of Mandamus
         to the Oklahoma Department of Corrections (DOC) and the North Fork Correctional
         Center (NFCC), Inmate Records Officers, (the agents of DOC), to contact the Tulsa
         County District Court (Trial and Sentencing Court) to provide and verify the "Date of
         Offense" from the appropriate Court documents (disposition information, NOT
         allegation/charging information). And then recognize and re-implement this "date of
         offense" and return all the earned credits. Or
    b) Writ of Habeas Corpus:
         Petitioner ask this Honorable Court to grant his request by issuing a Writ of Habeas
         Corpus to release the Petitioner from an unlawful sentence induced by the Department
         of Correction's Sentence Administration when they arbitrarily selected a "Date of
         Offense" from a non-relevant document and incorrectly applied the mandatory 85%
         sentencing law. The sentence imposed by the Department of Corrections denied the
         Petitioner of his right to due process of law. Therefore, the Department of Corrections
         and it's agent's need to recognize the "date of offense" as the sentencing court ordered
         as May 1, 1999, so that the petitioner is uninhibited to serve the sentence imposed by a
         Court of competent jurisdiction.
11) Have you brought any lawsuits in state or federal court within the last ten (10) years?
    --=X
       e=._ Yes, or, __ No. If your answer is 'yes', a sworn affidavit listing the litigation

    and the outcome of the litigation must be attached.

12) I am representing myself.         __x__ Yes, or,     __ No. If your answer is 'no', please explain.




                                                                          Ralph Oliver, #413607
                                                                          Unit EN -260
                                                                          North Fork Correctional Center
                                                                          1605 East Main Street
                                                                          Sayre, OK 73662


This form is to be used by an inmate of a penal institution, pursuant to 12 O.S. 2004 § 2003.1, for civil actions
initiated against the State, the Department of Corrections, another state agency or political subdivision as set forth
in 57 O.S. § 566.



                                                         14


                                                                                              Exhibit 2
        Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 15 of 61




                                                        VERIFICATION

 STATE OF OKLAHOMA                         )
                                           ) ss.
 COUNTY OF BECKHAM                         )

             VERIFICATION/DECLARATION UNDER PENALTY OF PERJURY

         Pursuant to 12 O.S. Supp. 2002 § 426, the Petitioner state under penalty of perjury and
 under the laws of Oklahoma that the foregoing is true and correct; that the Petitioner has read
 the foregoing and affixed his signature hereto at the NORTH FORK CORRECTIONAL
 CENTER, SAYRE, OKLAHOMA on this� day of Se p-l-e.w1'-er·,20�- Pursuant to 22
 O.S. § 748, Rule 4(c) Rules of the District Courts of Oklahoma.




                                              CERTIFICATE OF SERVICE

        I, Ralph Oliver, the undersigned hereby certify that on the _j_day of
  £.e.¢e.W\.\,,, ...-
               ,e ,-20.1:Q_ I mailed a true and correct copy of the foregoing by placing
 same into the institutional legal mailing system at NORTH FORK CORRECTIONAL
 CENTER, SAYRE, OKLAHOMA with postage prepaid thereon to:
'I"\
 Vo\f\vtQ
            u
            TTCJ<..ud
                        (             + "°
                                C..OL\T
                                                �
                                          <-..ev-   ,
                                                        --p._e:,_ 1;ax 5;).D,, Su.jre... OK 73t,�. i
                            I


                                                                             alphOliver, #413607
                                                                                    . �
                                                                       �{]               {




                                                              15


                                                                                          Exhibit 2
     Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 16 of 61



                                           EXHIBIT INDEX
1) Judgment and Sentence Order - 2 pages
2) Certified Docket Sheet with Disposition Information (Certified on Jan. 29, 2020) - 3 pages
3) Consolidated Record Card - 1 page
4) Notification of Parole Consideration, dated 3/18/2002 - 1 page
5) Adjustment Review, dated 8/21/2003 - 1 page
6) Adjustment Review, dated 12/12/2003 - 1 page
7) ODOC Time Sheet August 31, 2008 - 1 page
8) Sentence Time Tracking Sheets- 3 pages
9) Memorandum From Ancilla Monden, Records. TO: Ralph Oliver - 1 page
10)Emails between Jim Rabon, Administrator, and Ancilla Monden, Records Officer.- 1 page
11) District Attorney Information Sheet - 1 page
12)ODOC Time Sheet October 31, 2017 - 1 page
13)Request to Staff, Submitted to Records, dated 9-4-08 - 1 page
14) Request to Staff, Submitted to Records/Ancilla Monden, dated 11-30-12 - 1 page
15)Request to Staff, Submitted to Inmate Records Officer, dated 7-19-17 - 2 pages
16)Inmate/Offender Grievance, to Jimmy Martin, Warden; dated 7-31-2017 - 2 pages
17)Misconduct/Grievance Appeal to ARA NFCC 17-141; dated 8-16-17 - 2 pages
18)Answer to Grievance Appeal to ARA NFCC 17-141, elated Sept. 5, 2017 - 1 page
19)Request to Staff, Submitted to Records Dept., dated 2-5-2020 - 2 pages
20)Inmate/Offender Grievance, to Jimmy Martin, Warden; dated 2-18-2020 - 2 pages
21) Inmate/Offender Grievance, to Mark Knudson, ARA Designee, dated 3-23-2020 - 1 page
22)Request to Staff, Submitted to Records Dept., dated 3-11-2020 - 2 pages
23) Request to Staff, Submitted to Scott Crow/Director DOC, dated 6-24-2020 - 1 page
24) Answer to Grievance Appeal to ARA 20-214, from Directors Designee, dated June 26, 2020 -
    1 page
25)Affidavit of Ralph Oliver - 2 pages
26) Affidavit of Kent Savage - 1 page
27)Portions of DOC OP 060211
28) Inmate Request, to Susan Davidson, dated 9-21-18 - 1 page
29)Notification of Parole Consideration Date, dated 11-15-2007 - 1 page
30) Hand Copy of "Oklahoma Department of Corrections Reception Information" Screen
    identification number OMS0002D -J9t"age �c:..c:..iv�d c,__c_-tu..c.__\ 7?,-;"°'i('..d Co?'-} +,.-c, v\A
    Cc...sz.. 'Mk"'-Q�v1 Mc,__,rJ"\JC\._vcdso""' c, "'- t,- \ C't-;;;..o;;)..o


                                                                                      Exhibit 2
             Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 17 of 61
                                            c.x'ni �it. l
                                            "\)o.�e. I    ot    :l




   IN TIIE DISTRICT COURT IN AND FOR TULSA COUNTY, OKLAHOMA

                                LU1
                                p •   u· ·z · 1 AR s
                                          111 .   -      1�-\
                                                                0•
                                                                0· VJ
                                                                     c: c

 State Of Oklahoma;
 -vs-                                                    �ase No. CF-2001-1429
 RALPH OLIVER .. ·                                       �ountNo.    1
 SS.# XXX-XX-XXXX
 :00B   11-6-63
                                                                                 DISTRICT COURT
                          · JUDGMENT AND SENTENCE                                FI L E D
                                All Time In Custody
                                                                                  MAR O 6 2002
                                       Felony
                                                               SALLY HOWE 5'ilTH, COURT CLERK
 Now, this 27th day of February, 2002, this matter comes on befo�1lR�0�IlffAfeilN1Y
 sentencing and the defendant appears personally and by his or her Attorney of
 record, Wes Johnson� and the State of.Oklahoma is represented by Chad Moody,
 and the Court Reporter, Barbara Tiffee is present.

 The defendant has entered a plea of not guilty and-is found guilty by a Jury of the
 crime of SEXUALLY BATTERY A MINOR CHILD.

  IT. IS THEREFORE ·oIIDERED, ADJUDGED, AND DECREED by the Court
· that the defepd�t, is guilty of the stated offense and is sentenced to FIFTEEN
  (15) YEARS c:111 under the custody and . control of the ·DEPARTMENT OF .
 CORRECTIONS. CREDIT FOR TIME SERVED. RUN CONSECUTIVELY
 WITH CT. 2 (FELONY) AND CT.3 (FELONY). DEFENDANT REQUEST
 TO BE HELD 10 DAYS BEFORE TRANSPORT.

 IT rs FURTHER ORDERED, ADJUDGED AND DECREED.BYJlffi COURT
 that in addition to the preceding terms, and the general miscellaneous costs of this
 action. COMPLETE A .SEX OFFENDER            .   PROGRAM AT JOSEPH HARP
 FACILITY, NO JUDICIAL REVIEW.

 IT IS FURTHER ORDERED BY THIS COURT THAT JUDGMENT IS
  HEREBY ENTERED against the defendant for · all costs, fees, fines, and
. assessments ordered in this action and he or she is ordered to repmi immediately
  upon conclusion of this sentencing hearing, or within ten (I 0) days of discharge, if
  the defendant is currently incarcerated, to the Tulsa County Court Clerk to pay all
  costs, fines, fees, and assessments ordered in this action - or - to the Tulsa County



                                                                                 Exhibit 2
         Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 18 of 61


                                     Ex\,;\,;{- I
                                     --:P c..5e. 2 of '2
                                             -- - -._       I


Court Cost Administrator to make arrangements to pay the costs, fines,             fees, and
assessments as ordered purs1:1ant to the Rule 8 Hearing held this day.

The Court further advised the defendant ofhis or her right to appeal to the Court of
Criminal.Appeals of the State of Oklahoina and of the necessary steps to be taken
by him or her to perfect such-appeal, and that ifhe or she desired to appeal and was
unable- to afford counsel and a transcript of the proceedings, that the same would
be furnished by the State, subject to reimbursement.in accordance with 22 § 0. S.
1355.14, 20 § 0. S. 106.4 (b), and, ADC-72-33.

In the event the above sentence is for incarceration in the Department of
Corrections, the Sheriff of Tulsa County, Okiahoma, is ordered and directed to
deliver the defendant to the Lexington Assessment and Reception Center at
Lexington, Oklahoma, and leave therewith a copy of this Judgment and Sentence
to serve as warrant and authority for the imprisonment ofthe defendant as provided
herein. A second copy of this Judgment and Sentence· to be warrant and authority
of the Sheriff for the transportation and imprisonment of the defendant as herein
before provided. The Sheriff is to make· due return to the clerk of this Court with
his proceedings endorsed thereon.


                                                                        /-

                                                                i      '
                 Witness my hand this 27th day ofFebruary, 2002.
                                 .                                   j
                                                        · · "'� [i.. �, lfPrd::,
                                                        HON. JESSE HARRIS, JUDGE

ATTESTATION:

SALLY HOWE SMITH
District Court Clerk Tulsa County

By�

      ANMCCASKEY,�




                                                                           Exhibit 2
v1....,1.:i 1....,ase .:iurnrnary·ror 1...,r-Luu1-ML�-
                       Case 5:20-cv-01018-G            ;::state or Ul<:lahoma
                                                    Document        1-2 Filed v. 10/06/20
                                                                                 KAL.PH ULlPage
                                                                                            V EK 19
                                                                                                 (Tulsa ... Page 1 of 31
                                                                                                    of 61


             IN THE DISTRICT COURT IN AND FOR TULSA COUNTY, OKLAHOMA
                                                            No. CF-2001-1429
State of Oklahoma,                                          (Criminal Felony)
      Plaintiff,
V.                                                          Filed: 03/09/2001
RALPH OLIVER,                                               Closed: 02/27/2002
    Defendant.
                                                             Judqe: Harris, Jesse S.

Parties

OLIVER, RALPH , Defendant
STATE OF OKLAHOMA , Plaintiff
Tulsa Police Department , ARRESTING AGENCY

Attorneys

Attorney                                                     Represented Parties

Events

Event                                             Party                                Docket                           Reporter
Wednesday, March 14, 2001 at 9:30 AM              OLIVER,                              Arraignment Docket
ARRAIGNMENT(ARR)                                  RALPH
Wednesday, April 11, 2001 at 9:00 AM              OLIVER,                              Preliminary Hearing
PRELIMINARY HEARING ISSUE (PRIVATE ATTORNEY)(PVP) RALPH                                Docket
IV!onday, April 16, 2001 at 10:00 AM              OLIVER,                              Jesse S. Harris
DISTRICT COURT ARRAIGNMENT(DCA)                   RALPH
Friday, August 31, 2001 at 9:30 AM                OLIVER,                              Jesse S. Harris
ALLEN (DISCOVERY) HEARING(ADH)                    RALPH
Monday, September 10, 2001 at 9:30 AM             OLIVER,                              Jesse S. Harris
JURY TRIAL (ISSUE)(JTI) ,                         RALPH
Monday, September 17, 2001 at 9:30 AM             OLIVER,                              Jesse S. Harris
JURY TRIAL (ISSUE)(JTI)                           RALPH
Wednesday, September 19, 2001 at 9:00 AM          OLIVER,                              Jesse S. Harris
JURY TRIAL (ISSUE)(JTI)                           RALPH
Thursday, September 20, 2001 at 9:30 AM           OLIVER,                              Jesse S. Harris
JURY TRIAL (ISSUE)(JTI)                           RALPH
 Thursday, October 11, 2001 at 13:30 PM           OLIVER,                              Jefferson D. Sellers
 DISCLOSURE OF RECORDS & APPEARANCES OF WITNESS RALPH
 HEARi NG(HEA)
 Monday, October 22, 2001 at 9:30 AM              OLIVER,                              Jesse S. Harris
 JURY TRIAL (ISSUE)(JTI)                          RALPH
 Monday, November 5, 2001 at 9:30 AM              OLIVER,                              Jesse S. Harris
 JURY TRIAL (ISSUE)(JTI)                          RALPH
 Wednesday, November 7, 2001 at 8:30 AM            OLIVER,                             Jesse S. Harris
 JURY TRIAL (ISSUE)(JTI)                          RALPH
 Monday, January_ 7, 2002 at 9:30 AM               OLIVER,                             Jesse S. Harris
 JURY TRIAL (ISSUE)(JTI)                           RALPH
 Tuesday, January 8, 2002 at 9:00 AM               OLIVER,
 JURY TRIAL (ISSUE)(JTI)                           RALPH
 Wednesday, January 9, 2002 at 9:00 AM             OLIVER,
 JURY TRIAL (ISSUE)(JTI)                           RALPH
 Thursday, January 10, 2002 at 9:00 AM             OLIVER,
 JURY TRIAL (ISSUE)(JTI)                           RALPH
  Friday, January 11, 2002 at 9:00 AM              OLIVER,

                                                                                                   '   •   I   ••   •    -•




                                                                                Exhibit
  http: IIocis33 applapplicationslOCIS WeblGetCaseinformation.asp ?sub�itted=true&cas ·�m.h:i:' :. '.:1 2
                                                                                                        /29 /2 02 0
        ...:1:s Case :Summary tor U-< -LUU1-14L;J-.:state
                      Case 5:20-cv-01018-G     Document   01 UKlahoma V. 10/06/20
                                                              1-2 Filed  KAL.l:'.ti ULl V .t,K 20
                                                                                      Page     () UlSa ... .!:'age LOI j l
                                                                                                   of 61

,,..,                                                                                                                                  Exhi�d: J.
JURY TRIAL (ISSUE)(JTI)                                                                       RALPH                                    1 C\�-� ?- ot 3
Monday, January 14, 2002 at 9:00 AM                                                           OLIVER,       Jesse S. Harris
JURY TRIAL (ISSUE)(JTI)                                                                       RALPH
Wednesday, February 27, 2002 at 9:30 AM                                                       OLIVER,       Jesse S. Harris
SENTENCING (AFTER JURY VERDICT)(SEN)                                                          RALPH

Counts

Parties appear only under the counts with which they were charged. For complete sentence information, see the court minute on the docket.


Count# 1.                           Count as Filed: SEXBC, SEXUALLY BATTERY A MINOR CHILD, in violation of .1Q
                                    O.S. 7115
                                    Date Of Offense: 05/0.1/1999

                 Party Name:        Disposition Information:

                 OLIVER,            Disposed: CONVICTION, 02/27/2002. Jury Trial.
                 RALPH              Count as Disposed:SEXUALLY BATTERY A MINOR CHILD (SEXBC)
                                    Violation of 10 O.S. 7115

 Count# 2.                          Count as Filed: SEXBC, SEXUALLY
                                                                  - BATTERY A MINOR CHILD, in violation of .1Q
                                    O.S. 7115
                                    Date Of Offense: 05/01/1999

                 Party Name:         Disposition Information:

                 OLIVER,            Disposed: CONVICTION, 02/27/2002. Jury Trial.
                 RALPH              Count as Disposed:SEXUALLY BATTERY A MINOR CHILD (SEXBC)
                                    Violation of 1O O.S. 7115

 Count# 3.                           Count as Filed: SEXBC, SEXUALLY BATTERY A MINOR CHILD , in violation of .1Q
                                     O.S.7115
                                     Date Of Offense: 05/01/1999

                 Party Name:         Disposition Information:

                 OLIVER,             Disposed: CONVICTION, 02/27/2002. Jury Trial.
                 RALPH               Count as Disposed:SEXUALLY BATTERY A MINOR CHILD (SEXBC)
                                     Violation of 1O O.S. 7115

  Docket

   Date            Code                 Count Party         Serial# Entry Date                   User Name
   03-05-2001 CTFREE                              ���lHR,   42 878 073   ��
                                                                              r

                                                                              5
                                                                                  \��l1
                                                                                      \PM        OSCN\Dorcaslukenbill                                 $ 0.00
                   SINGER TODD: ARRAIGNMENT PASSED TO 3-9-01 9:30 A.M. BOND $50,000 PER COUNT.
                   DEFT PRESENT IN CUSTODY, NOT REP BY COUNSEL. COMMITMENT ISSUED.

                                                                         Mar 9 200        1
    03-09-2001 TEXT                                         42536330      : g: :                 OSCN\BillyeDixon                                     $ 0.00
                                                                         3 o 43 000PM
                   CRIMINAL FELONY INITIAL FILING.                                                              . _ __          ' ;?y••:i:))':     _ __
                                                                                                                                                 __ __ _
                                                                                                                         �'.!   1




                                                                                                                                                           ;b/oo.
                                                                                                                                                    ''••;..:,):._.,


    0-3-09-2001 INFORMATION 1                     ���PE;,




                                                                                                                                          ,�llf
                                                     1
                                                             42535543    ��;;��o 6PM
                                                                                      o




                                                �NH0��� g t.��f5D WI
                                                                     TH COUNT #ff
                   �f    �� �� �D ��  0� ;1_ f�
                                    1                    H
                      i�



                                                                                     ("':ru�;;:D[;,:!1>:t·:i--__2-­
                                                                         •· _,_- : .\Exhibit
   http://ocis33 app/applications1ocrsweb1oetcasernformation.asp?submitted�tn±e&ieEi.I,em'it.... :. .1/29/2020
             Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 21 of 61
� ,
-M
                                                                                                           'Ex h i �i-1:. ;;L
07-11
    ' -2018 ACCOUNT                         OLIVER,         Jul 11 2018
                                            RALPH 105886967 4:42:24:943PM          OSCN\ sundywiley
                                                                                                            '1> a.,� e..   5 0   f�
              RECEIPT# 2018-3794223 ON 07/11/2018. TRANSFERRED FROM DOC CHECK# 013528210
              PAYOR: TOTAL AMOUNT PAID:$0.00.
              LINE ITEMS:
              CF-2001-1429: $4.32 ON TRANSFER TO AC01 CLERK FEES FOR OLIVER, RALPH.
              MRC-2018-82: $-4.32 ON TRANSFER FROM AC99 HOLDING FOR DEPARTMENT OF
              CORRECTIONS.

                                            OLIVER,           Dec18 2018
12-18-2018 ACCOUNT                          RALPH
                                                    107432687
                                                              3:31 :07:430PM
                                                                                   OSCN\DamiaCollis                         $0.00
              RECEIPT# 2018-3869506 ON 12/18/2018. TRANSFERRED FROM DOC CHECK#13543888
              PAYOR: TOTAL AMOUNT PAID:$ 0.00.
              LINE ITEMS:
              CF-2001-1429: $1A4 ON TRANSFER TO AC01 CLERK FEES FOR OLIVER, RALPH.
              MRC-2018-176: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR OKLAHOMA DEPARTMENT
              OF CORRECTIONS.

                                             OLIVER,           Jan2 2019
01-02 -2019 ACCOUNT                          RALPH
                                                     107529220
                                                               1 :19:58:780PM
                                                                                   OSCN\DamiaCollis                         $0.00
               RECEIPT# 2019-3874340 ON 01/02/2019. TRANSFERRED FROM DOC CHECK#013536800
               PAYOR: TOTAL AMOUNT PAID:$ 0.00.
               LINE ITEMS:
               CF-2001-1429: $4.32 ON TRANSFER TO AC01 CLERK FEES FOR OLIVER, RALPH.
               MRC-2018-139: $-4.32 ON TRANSFER FROM AC99 HOLDING FOR OKLAHOMA"DEPARTMENT
               OF CORRECTIONS.

                                             OLIVER,           Oct 9 2019
10 -09-2019 CTRS                             RALPH
                                                     110860805
                                                               12:00:00:000AM
                                                                              MIS/AUTODOCKET2020OTC -                       $ 0.00
               CLAIM FOR INTERCEPT OF TAX REFUND


Balances

Party
                                  Costs
                                   Due
                                                Costs
                                                 Paid
                                                        Balance
                                                            Due
                                                                                    Cash
                                                                                   Bonds
                                                                                                  ��j Overpayments Holding
OLIVER, RALPH                 $1,650.57       $154.82- $1,495.75                   $ 0.00        $ 0.00        $0.00 $0.00
Tulsa Police                     $0.00         $0.00      $0.00                    $0.00         $0.00         $0.00 $ 0.00
Department
Generic Party                    $ 0.00         $0.00           $0.00               $0.00        $0.00         $ 0.00 $ 0.00
Totals                        $1,650.57        $ 154.82      $1,495.75              $0.00        $0.00         $ 0.00 $0.00

Report Generated by The Oklahoma Court Information System at January 29, 2020 11:01 AM

End of Transmission.




                                                                                                      Exhibit 2
                  OKLAHOMA STATE DEPARTMENT         OFDocument
                                 Case 5:20-cv-01018-G          1-2 Filed 10/06/20Consolidated
                                                       CORRECTIONS                Page 22 of 61 Record Card
 �
                      413607                         03/15/2002                         MALE          WHITE           5 '8"      238 lbs            BROWN                 HAZEL
                  DOC Number                         DOC Reception Date               Gender       Race          Height          Weight           Hair               Right Eye

                    OLIVER, RALPH                                                      XXX-XX-XXXX                     1247095                           790813DB5
                  Name                                                               _SSN                         OSBI Number                      FBI Number
                  Alias Names and Additional SSN
                                                                                                              11/06/1963                     NO                   01/2006
r")
J:;
                    EDWARD, RAL_P_!:I BRU(;E:_                                                             Date Of Birth          Victim Notification       Parole Eligibility
                    OLIVERr EDWARD
, ... 0                                                                                                    - CHRISTIANITY
�     -:;;          OLIVER, RALPH BRUCE                                                                    Religion
s;@
�d
u
                                                                                                            PIPE,WORKER/PLUMBER,                   WELDE;R
                                                                                                                                                                                                 OLIVER, RALPH
      fl,-   1-
                                                                                                           Skills                                                                                DOC#- 0000413607
        '-,'·                                                                                                                                                                                    DOB:ll&-NOV-1963
                                                                                                                                                                                                 l"hoto Date: 17-MAR-2005



                  Emergency Contact:         OLIVER, LILIENI                                              ContactAddress: 5i07 E 45TH ST
                  Telephone Number:          (918) 6635106                                                                TULSA                                                OK         Zip Code: 7 4135

                                C�unt     J&S            County of
                     CRF         No.      Date          Prosecution       Offense Description                                                                                       ETC    Sentences
                                                                                                                                                         , -
                                                                                                                                                  T., . :.c.r.,,.n,z:::                                          652
                                                                                                                                         I

                  200J.-l.429     l.    02/27/2002         TULSA          SEXUALLY BATTERY A MINOR CHILD
                                                                                                                ,rt;,,-,-.J- 4•) 1 C}ae
                                                                                                                                   �    L·   Tl
                                                                                                                                             .
                                                                                                                                        ·� -tc
                                                                                                                                                                                 NO ETC       l.5 YR

                  2001-1429      2      02/27/2002         TULSA          SEXUALLY BATTERY A MINOR CHILD                   . : f i·'/-                                           NO ETC       l.5 YR   cs-       ,85::i,
                  2001-1429      3      02/27/2002         TULSA          SEXUALLY BATTERY A MINOR CHILD                                                                         NO ETC       15 YR    cs
                                                                                                                                                                                                            <'   $5-%.

       G�

                        Movement History                               Classification/Job                                                            Disciplinary Record
                      From    To     Date                             Action          Date                      Cha!_ge                           Code       Date                               Punishment                  Code
                   TULJ    LARC 03/15/2002                      1n /tr/:;/ck             _:y1.2 71 ¢2.2   bi@<l iefl!e ±o O:clr:t;s        R:.LfL II I 18 IQ-1 t)SQO: utoao•.L/l.4,o                                        '™
               Lll8 C- L-c r:.
                             lf I t/-1 o 'L.                   C-Pod.- o�                2./17/oY:        1n.\1vlr\,bl b!;{JwtlY!- Behwkt d'� ,;a; a bf �5�• L£c.l'.;io;qtLpo16'oi: ?£:.10 rd�!L/
             . li£_ GIT}:'  cd I/{)/ 64-­                                                   I I                                                                    I       I
             G&L ::Stk:L 3 //s/nr--                                                         I I                                                                    I       I
         ,'. -=MJ.W J,17 etc 1 1                                                            l I                                                                    I      ·/
               ,    __         I I                                                          I I                                                                    I       I
             - I OMS0024D I                                                                                                                                                               Exhibit 2
                  Case 5:20-cv-01018-G Document    1-2 ..
                                            iL.X\'U\Wt  Filed 10/06/20 Page 23 of 61
                                             1' Cl.<l! "€.. \ 0 .p \
                     Notification of Parole Consideration.Date                                                         Form 008-1
                                                                                                                         (7-98)

Name:                 Ralph                   NMI                   Oliver                 Date:          03/18/2002

DOC Number:               413607                                                          Facility:   LC �
Parole Docket:          January 2006


Parole docket date Is based up                                       ·   .                       IN1ryl4
                                                                                                      1
                                                                                                         TE f'lt"lPY
  O   T/S   so percent of sentence         l,il           One-Thl<d (Crime ,ommitttd oo or after July t, t 99 8) 5 7   o.s.MV
                                                      .
 D    T/S 75 percent of sentence
 0    T/S 85 percent of sentence
 0    One-Third of the sentence
 D    Three or more incarcerations for three or more felonies, which requires you to serve the lesser cf one­
      third or ten years (57 o.s. 332.7 B.l
 D    Three or more convictions for robbery, which requires you to serve ten years c21 o.s. a
 0    Convictions for racketeering, which requires you to serve one-half of the sentence <22 o.s. 1404)

 Annual from:                  No Docket:                                                Denial:               Waiver:.

 □ Escape return               □ Projected Discharge within 180 days □ Annual                                 □ Annual
 □ parole
   Return I Rebili to          □ · Delayed sentencing Program        □ Two Years                              □ Two Yt?ars
                               □ ·sentence  suspended upon program □ Three Years
          violation
 □ for
   Return from PPCS
                                                                                                              □ Three Years
       program
                                   completion
                                                                     □ Four Years
 □ consideration
   Last favorable
                               □ Parole
                                   . .   Violation-less than 28 ·    □ Five Years                             □ one-third
 □ Other:
                                   months to serve
                                                                     □ No Redocket                            □ Prior to
                               □ sentence of Life without parole □ one-third                                    Discharge

                               □ Death Sentence                      □ Prior to
                                                                       Discharge
  Reason For This Docketing
 � Initial Docketing                                                             □ Detainer
  0   Rebill                                                                     □ Appeal
  D   Jail Time Modification                                                     □ Audit
 .D   Escape Redocket                                                            □ Other.
  D   Delayed cc
  D   cs case
  Missing Information:
 D    Jail Time
 0    FBI Abstract
 0    OSBI Abstract
 0     Other                             Prior file

comments




                                                                                                             Exhibit 2
                                             Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 24 of 61
                                                                                                                                                                                         Ex.�i\:,,-\: b
                                                                                                                                                                                         1><.i.�-e_     \of\                      if;_



    1A1:�f'ijii'llottttaticiri - •
    Faoillfy       - fof                                                                       Fac;il ity Aniv?J Date      04/04/02              LARC Arrival dsit,e        . "'03/15i9.t    . '-' "",.., _ _  - -
                                                                                                                                                                     Date ot-8(rt11·•· -"'.�. �1:f-/o.i1e 3 _ - -
                                                                                                                                                                                 "'""'"
    10rri?}i:iW���                  · O�IY:fR', f'½l.!)'1'.1 · .                             Inmate ooq #           413---60�7�- ���-'-'-----G��nder · M
    oaie. of A$s�s�iile'rit                ·. OB/H�toa                           Hdusfn@ restrictions              N                                    .. Identification       �                                    . ..:

                                                                                                                                                            ------
                                                                                                                                                                                                         ·_-..: . . ·
                                                                                                                                                                                                               .   . ·       ..

    Na.;;e.ofE�erge�cy Contact                                  LILIEN!, OLIVER                                  ---R-e-l a_ti_o_R_
                                                                                                                                  !l li-i_ -p;�             WIFE                 Phr.'me. Nu.rnber
    Address·            3430 TANQ�EWOOD PL.                                   ANCHOR(\GE, AK 99�17                                 Wili.t/Mre�id_e ::iUhls reiiid1;nci!l after r:e,e.niry?

    Sen\iince.·111f6rmation
    Spec;jat Qonditiom; of
    sii'spgniielf' · · · ·                                                                                                              • 85%/                                     $1: o,S: 1.99l Sac
    serile'i-1ce/Parote                                                                                                                   75%                                      5·21 e!iglbte
    PPWP- eligibility      .N
    Prior Convf"iions                      NONH                                                                                                                     Numt:il:lr of Pfior-C9nvlctions ·   : NQNt
    Assessed security                      MIN                    Security Points                     3      Assigned Security                        MED           Mandatory Override?          YES �x�   __ -_-_�N-0-
                                                                                                                                                                                                                      . . �--�-
                                                                                                                                                                                                                           .
    Miscondu�t History                     NO.NE                                                                            Active. Misconduct p.oints                      O         bate of.last Misconow·ct      NONE
    Parole bate                     2/200_6__ -------- --P -ar-o-
                                                                l e_S_ti_
                                                                        p_u_
                                                                           la-ti-on_s__




    Preformance_ rating= Poor. Good, Excellent, ·outstanding

    Staff          Q!)T$JANOIN,G                                                                 Program Participation              OUTStANDING                                            Job       OUTSTANDING


    Other Inmates -                  OUTSTANDING                                                          Perso_nal Hygiene                    OUTSTANDING



                                                                                      · Moritti/Ye-a� - ·
                                                                                       N6C(J:����t                             .                  .    ..
                                                                                                                                    .   ·.·:   ·· .   ..
                                                                                                                                                       -'




     Case Plan
     Initial'
    ·Needs                                                                         Plan of Action                       Projected Enrol lment                                       Restrictiqns/Comrnents
     TFAC                                                                          COMPLETE                             WAITlf':IG             usr FOR TFAC                         COMPl:,ETED GED AND l,.IFE SKll:,LS


     Updated Plan                                                                  Plan of Action                      Projected Enrol lment                                       Reslridions/Comments


.           ·· .   . . ..   .   '     ..    . ·.·
                                            .       ·.,   ·   .....   ··.   · ..··' ... .·




      Pre- Release
     Needs                                                                    Referral Name Address Phone number                                                     Appointment time·




     Earned Credit level                                  Effective Date                     1-1-03         Promotion                                   Demotion                   · No Change          XXX        Enhanced
                                             4
     Level Eligible

       Prepared by                                                                                                                                                               Date
                                                                                                                                                                                                   I    · _
    · Chairperson                                                                                                                                                                Date            S--dl-/-0 �

      Member                                                                                                                                                                     Date


      Date of Next Review                      12-18-03                                          Comments



      Inmate Signature                                                                                                                                                          · Date
                                                                                                                                                                                              Exhibit 2DOC06020.3 A
                                               Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 25 of 61


                                                                                   ADJUSTMENT REVIEW                                                         Ex.¼,loit b
                                                                      New Arrival/ Adjustment Review/ Earned Credit Level                                    °?C1..1j€. \ ()�    l
Inmate Information
Facility
Inmate Name
                      LCF
                                        · OLIVER, RALPH
                                                                          Facility Arrival Date
                                                                        1 nmate DOC #            413607
                                                                                                        ---------
                                                                                                         04/04/02    LARC Arrival date
                                                                                                                  Gender   M
                                                                                                                                                03/15/02
                                                                                                                                       Date of Birth   11/06/63
Date of Assessment                               12-08-03         Housing restrictions           N                        Identification         y
Name of Emergency Contact
Address
                                          --------------
                                           LILIEN!, OLIVER
                           8730 BLACKBERRY ST. ANCHORAGE, AK. 99502
                                                                                                          Relationship      WIFE                 Phone Number
                                                                                                             Will 1/M reside at this residence after re-entry?
                                                                                                                                                                         907-677-1419
                                                                                                                                                                         YES      X    No

Sentence Information
Special Conditions of                                                                                                         N
                                                                                                                 85%/                                57 O.S. 1991 Sec
Suspended
                                                                                                                 75%                                 521 eligible
sentence/Parole
PPWP eligibility      N
                                              -----------                                                                              Days Remaining               lliii
                                                                                                                                                                   -���-------
Prior Convictions
Assessed security
                                              -------------------------
                                               NONE
                                               MIN  Security Points 3 Assigned Security MED .
                                                                                                                                    Number of Prior Convictions
                                                                                                                                    Mandatory Override?            YES
                                                                                                                                                                           NONE
                                                                                                                                                                           X          NO
                                              ----
Misconduct Histqry                           NONE                                            Active Misconduct points                      o·          Date of last Misconduct        NONE
                                           _ __________ _ _ ol_ _ _ ..,.tip- - _ tio_ _ _ __
Parole Data
ParoIe Conditions
                                     2 i2C06           Par e S ula ns
                                                                                                          -----------------�----------
 Current Patterns of Behavior
 Preformance rating= Poor, Good, Excellent, Outstanding

 Staff            OUTSTANDING                                                 Program Participation            OUTSTANDING                                  Job     OUTSTANDING


 Other Inmates                              OUTSTANDING                              Persqnal Hygiene             OUTSTANDING                        Living Area    OUTSTANDING

                                                                                           Program / Job Evaluations
                                                                        Month/Year                              Rating                          Assignment
                                                                        APRIL 03                                  49                            D-SPACE
                                                                          JUNE                                    30
                                                                           AUG                                    44                            STUDENT


 Case Plan
  I    "
 Initial
 Needs                                                            Plan of Action                       Projected Enrollment                          Restrictions/Comments
 TFAC                                                                 COMPLETE                         WAITING LIST FOR TFAC                          COMPLETED GED AND LIFE SKILLS


 Updated Plan                                                     Plan of Action                       Projected Enrollment                          Restrictions/Comments



 Warden/District Supervisor or designee approval


 Pre- Release
 Needs                                                         Referral Name Address Phone num'Qer                                  Appointment time

                                                                                           ..- ·
                                                                                                �·!
                                                                                                  1·
. Earned Credit level                                Effective Date      1-1-03       Promoti�i,<·                       Demotion                     No Change       XXX        Enhanced
  Level Eligible                                4


                                                                                                                                                  Date. .     /.;;J-, - / ,d- -�      r     cJ   ,,,_�

                                                                                                                                                  Date       / d ,,/;}_- CJ_3
                                                                                                                                                             I/2 · / 2-' O_s
                                                                                                                                                  Date


  Date of Next Review                            04-08-04                     Comments        MIN. ELIG. 5'25-12 INMATE HAS 2 (15) YR CS CASES



  l nn-i ... f ,.., c-: ,.. ...... ,.. __
                                                                       ----
                                                    ·'-12 I ) r71V,: / "
                                                                                                                                                             Exhibit 2
                    Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 26 of 61
                                                Oklahoma Department of Corrections              Ex.½ibit 7
                                                            Time Sheet                         1>��€.. \ o\- \
                                                  For the Month of: August 3�, 2008



Current Days Remaining Report for:     413607       OLIVER,RALPH


Case Supervisor:       SMITH, TERRI


Housing Unit:      JHCC-A-1-118-TOP



CRF#     2001-1429          Counts: 1

      Effective date           Time Served        Earned       Lost       Other       Month Net      Days Remaining

     31 JUL 2008                                                                                           111

     31 AUG 2008                      31            44          0           0             75               36


Comments:




OMS0025M




                                                                                                  Exhibit 2
                             Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 27 of 61
      'Nam�                                               Ex.hi lo,-\- B             DOC Numbe1                    Date Received
  , OLIVER, RALPH                                                                    413607                        03/15/2002        /
                                                          ?a'::1� \ o·P "3
          Jail Time
          377



          I-
                =
             F Es----'----'-
                   ---
                                        -
                                            --+-
                                                 -
                                                   -+------1!---�--+-=.-J..,..L-'-I II-     :ff .J7 '1
          l-MAR----l�---i---_i.:,�1.J!,;.J.-4----�....!..IJ.....L..+:o..a.::�-l           8�{!)/?L. /,)...
          i-;..A_P_R__-'--""u:.._--i;::;.L;��-1------1----4--J,,J.,.�-1-..::;..:�.1.,--1  C:J2,.t,t,<.d d--- L\-'-\ ---0 ')...
           MAY       •                                                    �'c. 0,,-\-0°d
          1-:�:-:-:��---+<,�-t--J?l�--t---+---- +-":f::?f----+-+:-!.�'."-I £ C/O �D 7-3/.-t> ?---
          1-   .,.,.-c--
               AuG
                         - -+-'-µ_.-��-4�--,--4---..µ.::;i�__..�=..r
                                                                   -i                      P IS 1--1R2SK!LLA /1}-/tJ-IJ Z
           SEP
           OCT
           NOV




               MAR

               APR
               MAY
               JUN
               JUL
               AUG
               SEP
               OCT
               NOV


                                                                                                      . 1oi.;)7/0c.J /!.f}W
          1-,F..,..,E,....B __-4--�l-l.....--J.___:z:�-�--+----+---'-�-t'-±-."'-'-=� B) t. \           II   I ,/ ol./.   ,v-1u.
              R__
                 --l-�!..!..-�-!.....L.-4----4- ----1--L.=-+..:.JS..........-'--! ey,1 fl\12. 10/::A IQ\{ - j-:),:1 £c.
               MA
          I-_
C'...Y>
  .        A PR
                                                                                 b)LI            mfl
                                                                                              td-J�lcY-1-'IJO               u
               MAY
           JUN
            JUL
           ·AUG
               SEP.-
               OCT
               NOV


           1-----4-�-��-1-----+---+---=-"',,__�� BA) L ;J.., s---J- c,--5
                                                � )� ; � ---1-os                                  0
           l---P__-4---...,,;L....L...--+-  --4--- --+----+--�-��..-1l) L.}-/                          f .-;- tJ-5
            A R                            -                                1
               MAY
               JUN
               JUL
               AUG
               SEP
               OCT




                                                                                                                        ·· I OMS0024B I
                                                                                                                   Exhibit 2
  X
                                                     Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 28 of 61
                                                                                              Ei-h, 'bi\: �
                                                                                              1-0.�� ;)... cf 3
                         L/13 � o 1
                                                                                                              YEA.Rg-I
     DOC NUMBER                         LAST NAME     [)b_tV>_)                                               FIRST NAME          /{�                                                  MIDDLE iNITIAL___

      YEAR I TIME                            MONTH                        4•.1 u-l-05                                                                      MONTH
                                                                                                                                      I         I OTHER                                            d/1/
                                                                               b                                         TIME
                                              NET    REMAINING        L                                                  SERVED I EARNED LOST               NET      REMAINING
     0 lfl
        1_
            sERYED EARNED LosT      oTHER
                                                                      JJJ cl/Ji""' /i$l>, /Vot eh�             O                                                                  /+: E�;f
     �-t--t---t--,h---+--���=----'-                                       /6� /Jc; /�   w.   ftioAJJ£
                                                                                                                                                                                         P    ..
                                                                                                                                                                                 �
                                                                                                                                                                                 t/-/.1/-0
                                                                                                                                                                                     a,r��
)l0.., JAN       :Z I   llLf                                     .·    ·• /j¥. c:5"�0 7/0ot.                  JAN


     FEB                                                                                                      FEB
                                                                                                                                                                                   -;,:?JO-�
     MAR                                                                                                      MAR

     APR                                                                                                      APR

     MAY                                                                                                      MAY

     JUNE                                                                                                     .TUNE

     JUL                                                                                                      JUL


     AUG                                                                                                      AUG

     SEP                                                                                                      SEP

     OCT,                                                                                                     OCT

     NOV                                                                                                      NOV

     DEC                                                                                                      DEC



     YEA.R
     07
           I   TIME
               sERYED,EARNEDI LOST I OTHER
                                             MONTH
                                              NET    REMAINING
                                                                                                              YEAR

                                                                                                              o'J
                                                                                                                         TIME
                                                                                                                      SERVED EARNED LOST        OTHER
                                                                                                                                                          MONTH
                                                                                                                                                           NET      REMAINING


                                                                                                              JAN     5(                                  3(       ,Jc;{? 7
                                                                                                              FEB     2-f                                 1.1      :le:.. c=iq
                                                                                                              MAR     31                                  �I       zsJ-i         ..J
                                                                                                                                                                                                          ,·



                                                                                                              Al'R    �o                                  50 ;l</Jq
                                                                                                              MAY        :5(                              �/ {).f/61
                                                                                                             JUNE     i3a                                 �t:7 :JJ/37
                                                                                                                      !!                                  �I i;t.CIOh
                                                                                                                         /
                                                                                                             JUL

                                                                                                             AUG       3i                                 31 ;2.375
                                                                                                             SEP       3/J                                3C 1�£/5
                                                                                                             OCT      3/                                  81       ;23/lf
                                                                                                             NOY      30                                  9,0 .22-&'f/
                                                                                                             DEC         3/                               -q; I    ��
                                                                                                                                                                           Exhibit 2
                            .    EK\,\i\o, t
                                 1}6-£\€.. ·5
                                                  8
                                                   ot .S
                                                                            gs to .
                                                                                  \J�l -1-2
                                                            Case 5:20-cv-01018-G Document
                                                                          ...-'-;
                                                                                          oLE>. tFiled
                                                                                                  ;5 10/06/20 Page 29 of 61


 ooc NUMBER          1r3ho 7 · LAST NAME ____c._t1_u_;__v,_M
                                                           ---'--''---------                        FIRST NAME. -�             (j)
                                                                                                                               1
                                                                                                                                   h                                    MIDDLE INITIAL ___

  YEAR    TIME                                     MONTH   �c                                        YEAR TIME•                                MONTH


kl.'(J
         SERVED EARNED LOST            OTHER        NET     REMAINING
                                                                                                     /;;i   SERVED EARNED LOST         OTHER    NET     REMAINING


 JAN      91                                        3! l,;2�                                        JAN     3(                                  �(      lf1;2
 FEB     lt;f                                      2q l:217�                                        FEB     2.."'/                             .21      /1/(;:3
 MAR     S/                                        3( 1,7/&3                                        MAR     le/"                               -3/      1¥"3:Z
 APR     3t:J                                     30 ;21-53                                         APR     �c                                 30       /c/0:1
 MAY      31                                      3( ;2/02                                          MAY     §/                                 ?/       l.tJ71
 JUNE     3c?                                     5o       �-'t)7;z                                 JUNE    1$0                                ?O 131/1
 JUL     l3r                                       8(      �I                                       JUL     3(                                 31 1310
 A.UG     8/                                       3/      ;2.0/IJ                                  AUG     31                                 �( l:J.79"
 SEP     3'C?                                      30       /f'?IIJ                                 SEP     ?0                                 :}tJ     /;:2l(7
 OCT     !11                                       3/ /9L{9                                         OCT     3/                                 3;        1�1"                   ....


 NOV     3'0                                       30 (9F1                                          NOV     30                                 �         ((&'i?
 DEC     31                                        3/       JCtJ!                                   DEC              :




                                                   MONTH                                            YEA.R    TIME                              MONTII


 rr
 YEA.R    TIME


                                                                                                    /3
         SERVED EA.RNED LOST           OTIIER       NET     REMAfNING                                       SERVED E� LOST             OTHER    NET     REMAINING

                                                                                                                         'I'
 JAN     31                                       3/ (�5?                                           JAN


 FEB     :z&                                      :2/J ff?,,2,9                                     FEB

 MA.R    -3/                                       J;       /79�                                    MAR


 A.PR    30                                        30       11W                                     APR

 MA.Y    ?I                                        31       /757                                    MAY

 JUNE    L?o                                      30        r7M                                     JUNE


 JUL     3/                                        5,      /676                                     JUL


 A.UG    3/                                        �!      /bt/6                                    AUG

 SEP     50                                       30       I/to
                                                              "'
                                                                                                    SEP

 OCT     51                                       Sf  /.':> ?//                                     OCT

 NOV     30                                       3o- /555f'.                                       NOV

 DEC     3/                                       3( \<�                                      .,,
                                                                                            ,� \    DEC

·T.\t"'\"DC'tAUCUT'li'TI\Tf"PnA'T'lrC\nhn"111 vnuM� nor                                                                                                          ExhibitDOC2060211H (5/9:
           Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 30 of 61
                                       ExVt;b1t c;            1
                                          1>0.�e. \ o'v- \.


                                     :rvfHvfORANDUM:

DATE:


TO:            {)(ru, £!IPh                  , DOC#      /r::r&,07

FROM:     !In C;; I�     NloJJt:>e-,J I        l�U}-��t
RE:            TIME CALCULATION AUDIT

On /0 I ��your file was audited and the following correction was made:

Cre9its were awarded/�n the amount of .2 7 / 0 days for the following reason(s):




For additional information refer to Department of Corrections' policies OP--060211, Sentence
Administration, and OP-060213, Earned Credit Classes.

cc:     Field File, Section 2
        Jim Rabon




                                      DO NOT PURGE


                                                                           Exhibit 2
                         Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 31 of 61
                                                   Ex.ln'ibi� /0
                                                   --pc.� e... I of I

 Ancilla Monden
 From:                             Jim Rabon
 Sent:                             Thursday, October 25, 2012 11 :53 AM
 To:                               Ancilla Monden
 Subject:                          RE: Ralph Oliver 413607


 When the information sheet charges someone with a crime that irtcludes a range of dates we use the last date to
 determine whether or not they fall under the 85% rule. What is written on the CRC is incorrect. The state
 courts computer system, OSCN, has an entry for "Date of Offense". However, only one date can be seen, so
 when there is a range of dates, you can only find that out by the Information Sheet. Review the J&S to
 determine if it refers to him only being convicted for crimes on a specific date. I .doubt that there is such
 information on the J&S. Next, check with the county to see if the original Information Sheet was ever
 amended. If it was we need a copy to see if they changed the dates they allege the crimes occurred. I looked.at
 OSCN and it does not appear tho information sheet was ever amended. However, O�.CN is not always reliable
 which I why the court clerk needs to be contacted. If you cannot find that he was only convicted for crimes that
 occurred prior to March 1, 2000, then these counts are to be under the 85% rule.


 Jim Rabon, Administrator
 Sentence Administration and Offender Records Unit
 Oklahoma Department of Corrections
 3400 M. L. King Ave., PO Box 11400
 Oklahoma City, OK 73136-0400
 Phone: 405-425-2615
 Cell: 405-590-1181
 FAX: 405-425-2608


  From: Ancilla Monden
· Sent: Thursday, October 25, 2012 10:49 AM
  To: Jim Rabon
  Subject: Ralph Oliver 413607

 Jim,
 I have a note written in Pencil on a CRC saying, "not 85% due to date of crime 1999". Just want to make sure of this.
 I have an Original Information sheet that reads for all three counts, "between 05-01-99 and 02-05-01, did commit the
 crime of sexually abusing a minor child.
 So if the crime was committed during a time frame like this and started before the 85% rule date (3/2000) would he not
 be serving 85%?

 Thanks

 A111.,dLLa /V\ol/l,C{e111.,, Rtcorcts. offu:,ex
 Joseph Harp Correctional Center
 16161 Moffat Rd
 P.O. Box 548
 Lexington, OK. 73051
 Phone: 405-527-5593 ext. 3435.
 Fax: 405-527-4887
                                                                  1                          Exhibit 2
     Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 32 of 61

                                                Ex�1b;+ ti
                                                1> �5;\=._ \ \) \> {

                                                                                      142
                                                                       o.

                                                                             INFORMATION

                                                                            10-7115




BE IT REMEMBERED:
  That TIM HARRIS, the duly elected and qualified DISTRICT ATTORNEY FOR TULSA
COUNTY, OKLAHOMA, who prosecutes in the name and by the authority of the
STATE OF OKLAHOMA, comes now into the District Court of Tulsa County, State
of Oklahoma, and gives the Court to understand and be informed that:

                                   (Count 01)
RALPH OLIVER, between 05-01-99 and 02-05-01, in Tulsa County, State of
Oklahoma and within the jurisdiction of this Court, did.commit the crime of
SEXUALLY ABUSING A MINOR CHILD, a felony, by unlawfully, feloniously,
willfully,maliciously and intentionally, sexually abuse one DIANA SIALAIGA, a
child under the age of 18, to-wit: 15 years of age, and did then and there
sexually abuse said child by touching her buttocks and feelings her nipples
This incident occurred at 5107 E 45th St, Tulsa, Tulsa County, Oklahoma.
While the chlid was under the care and custody of the def·endant,.

                                   (Count 02)
RALPH OLIVER, between 05-01-99 and 02-27-01, in Tulsa County, State·of
1oklahoma and within the jurisdiction of this Com;t, did commit the crime of
 SEXUALLY ABUSING A MINOR CHILD, a felony, by unlawfully, feloniously,
 willfully,maliciously and intentionally, sexually abuse one MELISSA OLIVER; a
 child under the age of 18 ,· to-wit: 14 years of ·age, and did then and there
 sexually abuse said child by touching her on her breasts and buttocks and
 touching her vagina with his hand and.asking her to "suck his dick". This
 incident occurred at 5107 E 45th St, Tulsa, Tulsa County, Okl�homa. While
 the chlid was under _the care and custody of the defendant,· �

                                   (Count 03)
RALPH pLIVER, between 05-01-99 and 02-27-01, in Tulsa County, State of
Oklahoma and within the jurisdiction of this Court, did commit the crime of
 SEXUALLY ABUSING A MINOR CHILD,. a felony, by unlawfully, feloniously,.
 willfully,maliciously and intentionally, sexually abuse one JOAN OLIVER, a
 child under the age of 18, to-wit: 'lo years ·of age, and did then and there
 sexually abuse said child by t--ouching her nipples and asking her to put her
 mouth on his penis and touching her on her vaginal area . This incident
_occurred at 5107 E 45th St, Tulsa, Tulsa County 1 Oklahoma. While the chlid
 was under the care and custody of the �efendant,

contrary to the form of the Statutes in such cases,_ made and provided, and
against the peace and dignity of the State.




         \
                                                                               Exhibit 2
                        Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 33 of 61
                                                        Time Sheet
                                                                                            Ex�1�it       I�
                                              For the Month of: October 31, 2017
                                                                                            'PC..�€.. \ C)� �



urrent Days Remaining Report for:    413607    OLIVER,RALPH


ase Supervisor:       JAMES,TISHA



ousing Unit:      NFCC-UNIT E-POD NORTH-CELL 260-BED Bm



RF#     2001-1429          Counts: · 2

    Effective date            Time Served     Earned       Lost       Other        Month Net       Days Remaining

   30 SEP 2017                                                                                            4405

   31 OCT 2017                      31          0           0           0              31                 4374


:omments:      gcac




:)MS0025M
                                                                                            Exhibit 2
                 Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 34 of 61
                                                                                   E��ibit rs
                                                                             ./     r'°''?l e. l 0�
                                         REQU��zy STAFF .-
                                                                                                      \



w ---(
   �                                          .
       �N=��E m�D=T�I�T�LE_O_F_O_F-FI_C_E_R_) ___
                =
                                                    FACILITY/IJN]T,Jf!ct//1
                                                    v�                      /
                                                                                        DATE:         9-L-J-{}8
 I Have__ Have Not-tLalready submitted a "Request to Staff" or grievance on this same issue.
 If yes, what date: ______ Facility:                      .                Grievance#:________
 I affirm that I Do      Do NotJ.L.,_ have a grievance pending on this issue.
 I affirm that I Do__ Do Not�have a lawsuit of any type pending or planned that relates in any way to this
 issue. If lawsuit pending, indicate case number:_____________
 This request does__does not-l,L-relate to a pending misconduct report. If it does, this request may only
 be answered by the investigator assigned to the misconduct.
SUBJECT: State completely, but briefly, the problem on which you desire assistance. This statement must
be specific as to the complaint, dates, places, personnel involved, and how you were affected. Only one issue
or incident is permitted per "Request to Staff." Your failure to specifically state your problem may result in
this being returned unanswered.




                             (USE OTHER SIDE IF MORE SPACE IS NEEDED)
ACTION REQUESTED: State exactly how you believe your request may be handled; that is, what exactly
should be done and how
                      �




NAME:      ()L/v�'fd/lph                     NUMBER : l// :J&O     7 UNIT & CELL NUMBER://-/-//�
 SIGNATURE:         .i;Jdi t-2/i;ts                     woRKAssIGNMENT:            Auv�y
                         /          DO NOT WRITE BELOW THIS LINE
 DISPOSITION:
                - c/',




                                                         DATE
                                                                                               DOC 090124D(5/07)
                                                                                    Exhibit 2
                                                                                            JHCC- 002
                Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 35 of 61


                                             Offender Grievance·Process              Ex\,ubi+ IL\
                                                 EQUEST TO STAFF                      1>0.�� tc9 \
 TO:               s    ht1c1!/A.·          {),   17   .   FACILITY/UNIT:
                                                                   -
                                                                            J:f1..C[/r-1
                                                                                   2
                                                                                         DATE: /J- JD .... )2
                                                                                                  :.,
                                       STAFF MEMBER)

                         c......-C.-   already submitted a "Request to Staff' or grievance on this same issue.
 If yes, what date:                        facility: ________ grievance #:
                                  4
 I affirm that I do ___ do not_i.)fave a grievance pending on this issue.
 I affirm that I do ___ do not_j{ h,ave lawsuit of any type pending that relates in any way to this issue.
 If a lawsuit is pending, indicate c � e number:______
                                                     ·            __
 This request ___ does ____ does not relate to a pending misconduct report. If it does, this
 re uest ma onl be answered b the investi ator assi ned to the misconduct.

SUBJECT: · State completely, but briefly, the problem on which you desire assistance. This statement
must be specific as to the complaint, dates, places, personnel involved, and how you were affected. One
issue orinddent per "Request to Staff." Your failure to specifically state your problem may result in this
b. ing returned unanswered.




                                                                                                                      \1
                                                                                                                      q

                   OTHER SIDE (F MORE SPACE IS N            OED. DO NOT ATTAC ADDITI NAL PAGES.)
                                                                                                             .        .
ACTION REQUESTED: State exactly how you believe your request may be handled; that is, what exactly ii
should be done and how . ..../:)
                                 rv-f.      "
                                                            ' -�-r                                 i
                                                                                                                      l

                                                                                                                 ,I


�- NAME:    c9!ilffe1A' f?4oA
                        (�RINT)
                                                   ooc NuMsER:         tfl:3 l?c2itJN1T & cELL NuMsER:E- J-ie�
  SIGNATURE:        �./4½                                        WORK ASSIGNMENT: .    £-/fMA53
                                           DO NOT WRITE BELOW THIS LINE
  DISPOSITION:

  Q4�/J� � �-�ib.-�VJ� � � �
..� � -&!::> � L · tY{J � �- &>-RNt, c� �<·!={Cf�
  J;-6;._til,-:.. tr�c?, (b::#=·s UJ::('..,y, � � 5-1 Cj9 o-il--cf!:fJ;_7 01 :� :1 :•·t
                                                                                    1

   � s��            �      - � � � !:PS 'to � �                         �,
   �                     3-1- :,..00 0 • 6 0.,.-.-... � 1           c;   n - • -+-,
                                                      ,
                                                                                    �- •· -f"".      '   A

  � JCµ_,
  STAFF MEMBER-ti}� .• -8-1-,.�
  1. Originaltofile     &'
                           10
                            ��
                              · �                          �k
                                                             om
                                                          J2t-=
                                                                            " - - • - -��
                                                                                        1�� ..

                                                          ���'1-J..5
  2. Copy to offender    ��                            ��
                                                        ·           �l:�
                                                                Exhibit 2 �/09)
                         ,....,_. A ----L... _ _ _           .     .                                     JHtC- 002
                        Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 36 of 61
                                                               Ex.�·1 bi -\- i S                             llOlfflPORX COWCTIONAL CENTE
 - , NORTH FORK CORRECTIONAL CENTER
     . • RECEIVED                                             1> o. £:i e.. l O � ;;;i                                   RECFlVED
                                                                .. . ..                  •              .          'JUL··. 2· 4 · 2017
   .        UL     O 2D&tuat Be Submittud Through the Law Library or o��ugnee _
   _ LIBRARY
· �-                                       inmate/Offender Grievance Process
                                                    REQUEST TO STAFF
                                                                                                                RECORDS
                                                                                                                    ., ·

  TO:       f'nwiA-Jt �EccA-r\             Dff,c.UL     FACILITY/DIST/UNIT:N(CC                             DATE:      1-1�--- [7
             (NAME AND TITLE OF STAFF MEMBER)

  I have __ have not y., already submitted a "Request to �taff' or grievance on this same issue.
  If yes, what date:            ,J' j          ft
                                           facility:    r./'f 4           grievance#:        f .
  I affirm that I do _ do nol.l:_ have a grievance pending on this issue.
  I affirm that I do_ do not� have a lawsuit of any type pending that relates in any way to this issue.
  If� lawsuit is pending, indicate case number and court:            A=           Ii: /    .          .
  This request ___does             �     does not relate to a pendingmisconduct report. If 1t does, this
  re uest ma onl be answered vlhe disci lina coordinator assi ned to the misconduct.

 SUBJECT:         State completely; but briefly, the problem on which you desire assistance. This statement
must be specific as to the complaint, dates, places, personnel involved, and how you were affected. One
 issue or incident per "Request to Staff." Your failure to specifically state your problem may result in this
 being returned unanswered.
  l1i C 1Si'. 'f � 11.. . ,.._' D -JL/2
                                                                                  �
                                                                                                  ,f
                                                                                                S:l-1111� �                 ;;-�
¼:ii l «;(P/e,; /I'/ · . ;/'                       t:.       ,4 1 �     _ {' · ,        '                                                fd
 ' .               /, L &co, ..f>.               ,                   , ;r                  _..,.._ 'f:'c2        � f
h1tw;vi: cc11i1lcv:1..:- o:J JJ F>l c@E /'(i'L cf.-2oor-f1/zc ,s                 1 • t£, . tl1'C. .- . %      1 1
                                                                                                                                     .
                  r
2 I Or .Sr.� 2.. · I ;f!Vf /3,/        J/cl ,.vot
                                              ff:t/v·f'l{gc·t · 1/ 3-                        ·--1vvo � - - ·      1r S,C[.£;/,l?j'/}1
               (USE OTHER SIDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADDITIONAL PAGE .) (otfi.t:ll �/i::�)
 ACTION REQUESTED: State exactly how you believe your request may be handled; that is, what exactly
 should be done and how. i) _
                                              J,              .J. J-
                                            J A Ii/ · /1'1 \ SIJf:J JJ. DI?.' ·f:lt�/Vk.
                                /l� C £'/ J l-                                     -      - C Cfyt_ cA iif o?t�
                                                                                                             J. !5 I?               ;;�)y
     v'l1t!Jg yot1/e r9ff!c.e
   h:I�                  '"                Rlf'A llc/l6Nj
                                                     •    7ff?l'.Ac!;\1.0f(N_3 111)1             &A:jff/Vt.$ ,-    '


  NAME:          CJ/4 VEi£. &11,:? Ii                DOC NUMBER:            t/1]60 7 UNIT & CELL NUMBER:f:11/-2.& O

                                           0� ___
                           �                    r

  SIGNATURE:               �                                      WORK ASSIGNMENT:

                                             DO NOT WRITE BELOW THIS LINE
   DISPOSITION:
   vb'                                �9      4-o"'
                                      qp



  .STAFF MEMBER                                                                DATE

   Date response sent to inmate: ___________
   1. Original
   ,... -   ..to file
                                                                                                       Exhibit 2
 ' �:: \/ '._. :         ' ' � .   �: Case
                                       ; 't   5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 37 of 61
           . 1.\: ., •   •: :                                                        Ex.hi b·1 \- t 5"


            t tJl'ifWt?
    ' " .                                                                             l><::i..!je. :1.   C,   i;:- .;).

'tir11                                f'1.    \,I/Aj   /1 tJ    d flYo ii 12_ t>fffe,r;
                                                               $)� C(( rN   /s {� C 0/1/?.Js
IVn ci s fv N.eA u )/fp1y c11 .S£ Mell.;;Ji'fi'N!) A /l tvty sf;d/11 fot:.y EIf tcrVe: di d d/f.1
                                                                1

dfljS p�of)Ff{fy.




                                                                                                                          Exhibit 2
                   Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 38 of 61


                                                                                                                       E )<;t.t. b Ir , �
                                                                                                                       "1>u<je.. l o� :.l
                                                   INMATE/OFFENDER GRIEVANCE

Grievance no. -----

Grievance code:          ----
Respons e due:          ----
DO NOT WRITE ABOVE THIS LINE

Date             7-31-201,                                                   Fac ility or District

Name                                                                         Facility Housing U nit
                                   (Print)
ODOC Number              i../ J .3 b o 7                               Date "Request to Staff" response received:                 7/ZS-z) ; ·7
Have you previously submitted a grievance on this sa me issue?          V      If yes , what da te ·3-23-2.0l�facility
 C.c.,p     , grievanc e# 1,-0�1 . You must submit this completed origi nal within 15 days of the receipt of the
response to the "Request to Staff". The "Request to Staff' must have been submitted within 7 days of the incident.
 Do not include/attach anything to this grievance except the "Request to Staff" including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, depa rtment publications
(time sheets, inventory forms , assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

1.          The nature of your complaint. This sta tement must be specific as to the complaint, dates, pla ces,
            personne l involved, and how you were affected. One issue or inciden t per grievance. Use backside of
            thispage only, ifnecessary. o,, 711'1'/17 $1:�t 4 �T5 -b., r.,v,"111-/.-t.Kha,,'24s Df-/t <±t-.·
            ;,J R.f;t'!'A-J,:s, h:,      J-1,f; J,(:,,p,'t.E)j1£;(../t-S$,t§�MW   EJJ)YJ'j �-/J.'!,e, X:c�ff.11-,,.,. l:d. :/.-c, -1-'1..i; fl6�,t.,Js
       -+-h rd- 1-/,, E!,_v�nt s /,I ih-7.f'/ o <!.-e..t.hUf.c-r/... s;-'/I/ ff l'1 //.J.., Jj J, -X ..,v-#-S -l--<.-1 &-c(� cl �.-1 IJJvf&J
        O




        11'\. •2..cb i. i h,'?,1.J. ,,.,. 7 l!,,4-5 £ 1 S .p/-a1- RS-Jc, C!-A.JE,- ,"1-1t·d. .t.,.¼!.cJ;44_.s �l'-"Cc L111-{ -ej,,g,/(
                                                                                                                                      m . 5:,.j.,,..[,, )u:.y
         f!..1!..E::--l.d-s        N <i.<!,;(_,U.,,:..'f.
                                                                                                                                        r(-/2 , '.,1 {
2.        Informal ac tion ta ken (including dates) to resolve the complaint, as well as the names of those empf6°1§eis d
                        l.,J �   ;




          from whom you sought a n answer to your grievance.
            L,Jr-14-J.-1:, �--c.c.o,'L,'d_.s         aJ f'c.&11-.   7/r?/lltctvn).,,,.1 t-h�     ;t,,. NaJ,,... !:if"'/.,,)D-'-"(
            t�IL;Jod l!-.L..ci1 1 .J-.s.js,..r. ,...,'1 CJ}-!,t'; IS t/of �s-J,. .6,1-Sb, 7/i.4�      _        �
                                                                                               /l? ;<,fc..it.t.d.s dt:N1td
             (<.,ci v ct:, j. -�-"- ii-e/r.&
                                           J

3.          The a ction you believe the reviewing authority may lawfully take .
                 f_t-/4,A,J p//              .sl�tv.Jt}A,y lr-1-,a,,nt-d ci¼J, l.s          � "41 e./J�-= fs: .VlJJ- ?.S-k

 Grieyance report sent to (warden/district supervisor/correctional health services administra tor):

 Name       �j,/4
     ✓ t MM '1 M ti O
                c]t�
                             .Q.-t't-1                                             W A,,n..Jh\
                                                                                 tle
                                                                             _T_i - ______________
                                         �
· Signatu�rievant                                                             Date Sent to Reviewing Authority

1. Original to file                                                                                                      DOC 090124A (R 7116)
2. Copy to inmate/offender
                                                                                                                    Exhibit 2
         Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 39 of 61


                                                                                                  Ex.h,b'1-\- lb
                                                                                                 '"? c..� E!.. � o-C �


  }Ac. VS-Jr;, ct. J.,.;'-il./- .s?�-fl,;J unf.1   I   ))711-e,/,    r.s--; 2c;oo .,4-,.,J.   K&CU:>,ul..3.   iHf4  f'l;J.-l7
/J, 5 Se·ss,"-fe�n j_ a   M   j   511 / 1 J   e,,A-S£= J<S   pf o /, tJn-{J.c.-L 8 {:;/::, .eu lt-,    Ff)., l,"f /.o ·
L,'>?iU;(:_;/- /)11s          i:.u,// l-lJ-U.St MC -1-o be- hc-/l /hrJ--5 f
                       t:,JUU);<_                                                             JW]
                                                                                       (!,..b.u<---1:.CY�
 d,s c:,_,fil'-1{}-- JP-1-E )-A--O .J ,4JJ us /.&J... D,L·(!..o;Ltt.J--c�)&-J,. :Ju ja,,z.,,,_JJ,.,7 v
  ff71JytJ,ir--J. S-'2-7 �. S,,Fr' �'}'1'( rHrl)




                                                                                                Exhibit 2
                     Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 40 of 61
                                                                             bi-t /7                                           E�½\
                                                                 '?Cl.� e.. l o� 'J.
                                                                  ____ _                                                 _ _   ,,




              Misconduct/Grievance Appeal To Administrative Review Authority

Inmate Name:                                                                        DOC Number:

Facility )l\/here Offense/Grievance Occurred:                                       Offense Code: __!j               N
                                                                                                                     '            · ______
                                                                                                                            -1-/_IJ-
                                                                                                                         I
                                                                                                                                 ....::..

                 c., c__,
                                                                                                                     £__.


     ft ('-
Date of misconduct violation:
                             ----,    /A----
                                   JJ -
□    Facility Misconduct Appeal Number /V/fl-                                      � Facility Grievance Appeal Number                          1   7 _ i4{

                                                                                         <-/-1/_; _7______
I received the response of the reviewing authority at the facility on:.____,_s,>�·/'-·_,.-'-
                                                                                                                     "              I
Fill out this form in blue or black ink. Writing must be legible. I wish to appeal the reviewing authority's response to the
misconducUgrievance on the following ground(s) only. DO NOT ATTACH ANY OTHER PAGES. (Use ONLY the back side of this


     □
page, if necessary). Your appeal will be returned to yo_u unanswered if any other pages are submitted.
                 Newly discovered/available evidence not considered by the reviewing authority, relevant to the issue, necessary for
                 a proper decision, and why the evidence was not previously available which if considered may alter the decision
                 (you must clearly state the ne.yvly discovered/available evidence); or

                 Probable error committed by the reviewing authority in the decision such as would be grounds for reversal (you
                 must clearly state the error committed by the reviewing authority, including citing the part of procedures or statutes
                 not followed by the reviewing authority).

Response:                                         _     ·                                              .                                              .
     1Ji.(;      £::,.;12...Af>,l-   -ed>.y1,.;Vl,j   t,l&J ,A,¢-,tL,9   ,JS   I/2-0//.--   ·t),& ef:.&dr<-1,E; C,c;,-<1..pt(.,...,,,-<LE<WIMJ:ll-   11-lf�:r:'4
-�   6(h)l 01!.(l,,rJL,® � :5/il[ft,�.ulc,.,_,J,
                            t t
                                                 i-J� t�I c:,.,I/Ust:d                                                              .l7 Z1�72..slt1l,h�
                   oCZ.. flnJ ,1-f .�JLr/ "1-l;J !Se?:PA O / /, CJ91L c!/1ssed. �
L11"2

h c,
         I?-;{

       YI 7      fVh     V K'S·-k
                                           _    &a-1
                                                            rcSe   tJc�l
                                                                                                    o-�
                                                                                 ��kl. -6�� � J�ssc:-vJ, -2- n.5 tl N �'2-{.
                                                                                                                                              r!4i-lwrE: ;ts



1',,n.c, M4. ;'/J} l!-1"'rF:;,J                  e;)/ •      u41                bl-,t,,u,;-,}_   (,I&<,    :l, l-1   fM&6'5"S e·Jj<)r.               d-Ae

                                                             .            _                                                                               (O'Vdl)
 I understand that in accordance with OP-060125/OP-090124, I will b charged $2 to appeal a misconducUgrievance to the
 Administrative Review Authority or Chief Medical Officer, and that this form is also a request for disbursement of funds from my
 trust fund draw account. If I do not have enough funds to cover this cost, the amount will be collected as soon as funds become
 available.
            �
                        n: / ff,
                                 �                                                                                   <t-lb-17
    Signatureolnmate                                                                                           Date
                                                                                                                                        DOC 060125V (R 4/17)




                                                                                                                                    Exhibit 2
     Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 41 of 61


                                                                                                       E x:.\!\ 1'b,-\- 11


                                                                        f)Jap_� a)u� -� � <,�iJ
                                                                                                      �c,,�� ::). �\- �

. /S         /i4              ,Vf'iL&,e--✓,
RU, E,J 1n { JIV 11,>;<                          I   7.   f ff1G    a "-':: ;; 'dan__ Jf h� J {1� a ""          ;I,

S /, /? 1 .LkJ-�1l.-&d, U-/1-£-D � NcJ/b. [(& Lo                                   w-/2 , IYA £r0-lt4ih-'d, Mf �
(!.i11-,s5   Le. V'-C:)L �J,, 1�                      IL.B' Jv>d/,-�..,,, � .fi_....l fihs l,v--,l,,ft-8.Jt dt,,,,, /7-'L    I


 8J S h,,j, v h, t,4 ,I,, J.s e wt. d. j) ,w /,is "" 7 t11 � (,&u;,/, o,.'
 J & J.r:n f,µ,       tf-»,,,_ J,,} / ¥4 ';J_ ,J{> /- LoA-tU v,/- vJ-D J /J_ A D / d
                      n       W                                                                                                  MC

P                                    7
                                                                                                                         c1 J, :s,•
                              'J
    1H, j, ./LG /c, 4-S E d,y/,t, rk-i </,l'{, / MftU!f bl- /f-:;5 6 5 S ,v{.frr.,,J..

         .,,,,,,-         .
         /£u.(/11ir ;./ f l l'- .S /JS'I'-'5 ,,_iL I,,                            &� v/.-            lie 1'o//1-'P ,.,,__
   !l-s s f,'3 �fat_� J           r-J-.r, -'2.   ulf!..o/.1--i,o-;'\_   ( � /Ji(_ ·o/'TvL-b/t/fl-bU/- / sf E:S$ ;vt'?::v1/if' L-'Y' dttl..

 !,� ;__,,_..., ,,_,.,4. 0 f:> o L p,,j,                             "'l , _✓,J_ f)/4/n;,J...,ll.6           fi..t den , ,,_/_
  5A.o v/d I, s #Jl';,.s&-J 4-,. i M7 f,,v.e e,J,/U-1J,rvj.""'- 'b &                                         UL&uf.y}_            /.o
         V
                                                                                                       "-"

   ,€.       f&     ,4 i-/, 1- /4G J; e, j,. - d J{ s                          �,;.µJbti,       if!+ ,,j, tc!o ,.,/4,        '~




                                                                                                       Exhibit 2
                                                         Ex.½ ib1 t-
                  Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 42 of 61
                                                                         IS
                                                         -pu.�e..�_\_o� I




             JOE M. ALLBAUGR                                                                               MARYFALLIN
                  DIRECTOR                                                                                   GOVERNOR



                                                          STATE OF OKI.AROMA
                                                 OKLAHOMA DEPARTMENT OF CORRECTIONS
                                                   ADMINISTRATIVE REVIEW AUTI-TORITY

NFCC 17-141

Date:               SEPTEMBER 5, 2017

To:                 OLIVER, RALPH #413607
Location:           NFCC

From:               Mark Knutson, Director's Designee 'P/,r,t/4 K,.,,4°".,,

Your grievance/correspondence was filed improperly for the following reason(s):__

            1.     No facility head response to the grievance
            2.     No informal action, "Request to Staff' response
            3.     Out of time from date of alleged incident until filing request to staff.
            4.     Out of time from date of response to request to staff until filing the grievance with facility head.
            5.     Received out of time from date of facility head response
            6.     You cannot appeal a non-response. See OP-090125 section IV.C.11 or V.C.4.
            7.     In.mate on grievance restriction and/or proper documentation not included.
             8.    Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in
                   margins.
            9. Attachments to the grievance/appeal (no additional pages allowed except affidavit if required)
             10. Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct,
                    litigation pending, not within/under the authority/control of the Department of Corrections, etc.)
               11. More than 1 issue - only 1 issue allowed per grievance/Request to Staff
               12. Not of a sensitive/emergency nature. You must follow the standard grievance process including giving the facility an
                    opportunity to respond.
              13. Requests for disciplinary action against staff will not be addressed in the grievance process.
              14. Appeal form not signed/dated.
            . 15. Grievances shall not be submitted requesting monetary compensation.
      X       16. The ruling ofthe Administrative Review Authority or Director's Designee is final.
              17. Facility grievance number not listed on the appeal form.
              18. Additional issues submitted in the grievance appeal and not presented in the initial grievance to the facility head for
                    response, will not be addressed by this office.
              19. You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance and/or
                     properly resubmit. YOU ARE NOW OUT OF TIME TO PROPERLY FILE YOUR GRIEVANCE.
             20. You did not provide the date that you received the reviewing authority's response on the appeal form.
              21. This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred
             22. You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form.
              23. Your appeal must be written on the Misconduct/Grievance Appeal form (DOC060125Veffectivell/15).
            24. You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be
                  received in ARA within ten (10) days of receipt of this fonn. DO NOT RETURN TffiS FORM WITH YOUR
                  CORRECTED APPEAL.
      X         25. Other: YOU EXHAUSTED YOUR ADMINISTRATIVE REMEDIES CONCERNING THIS ISSUE ON
                               4/18/16. DO NOT RESUBMIT.

      THIS OFFICE WILL NOT PROCESS INCOMPLETE/lNACCURATE/OUTDATED APPEAL FORMS
 NOTE: Abuse of the grievance process as explained 'n sec!:ion IX of OP-090124, will result in restrictions being imposed.

            I acknowledge receipt of this response: .              {)�                      ·-   J �/
                                                                          Inmate's signature and date

                                                                 P.O. BOX 11400
                                                        OKLAHOMA CITY, OK. 73136--0400




                                                                                                                 Exhibit 2
                                Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 43 of 61
                                                                                          NORTiiFORK CORRECTIONAL CENTER].
             fillli�UUNJ-U.,l,,f,llll•l\              r:x n l· 1�t) I, t I q                         RECEIVED
MORTilf01lJ.�cEWED                    Must Be Submit, t>���--���-_.1. _·Law Library or DesignTIB
                                                                                                       O 7 2 0 20
                 � 5 ?_U· �J
                          20 �-                               Inmate/Offender Grievance Process
                                            1
                                                          ·            REQUEST TO STAFF                                              RECO��     -_ .
                                                                                                                                        2-- v-· '2 0
                                          "_ ·s____;;·iDe.
                                                                                                         1
                 , �:�1?)..�        ' "R
                     �-�...c-t(;,.._'/fl;J
                                       _                ......,,__,_�J,.J ��---- FACILITY/UNIT: )!Fr:_t!J £.I/                       DATE:
                                                                                                                                                    ,..
                       (NAME AND T!TL OF STAFF MEMBER)                                                           /

        I have         have not ✓ already submitted a "Request to Staff' or grievance on this same issue..
        If yes, what date: ----�-- facility: _______ grievance#:
        I affirm that I do _ do not ✓ have a grievance pending on this issue.
        I affirm that I do _ do not        a              ✓h
                                           _ ve a lawsuit of any type pending that relates in any way to this issue.
        If a lawsuit is pending, indicate ca� number and court: --------
        This request ___does                                v
                                                 does not relate to a pending misconduct report. If it does, this
        request may only be answered by the disciplinary coordinator assigned to the misconduct.

    SUBJECT:       State completely, but briefly, the problem on_which you desire assistance. This statement
    must be specific as to the complaint, dates, places, personnel involved, and how you were affected. One
    issue or incident per "Request to Staff." Your failure to s_pecifically state your problem may result in this
    being returned unanswered.
           �li         -�/-2.6J..O, X r-c:.c.e.it..'e...ci tom                  fu 7"Z l.             ·ty   '"Oi''-:it�-,<:..+

          '·., '),      o·i; +-k'\(,1s . �A--1'0V\ lv'\.-C ... �-1.-L-·o,.._'
                                                                             1
                                                                                         .S�ws �Pec.1-r�c..C{.(lu                   +k           (()Ve..r")
             ' 6              (USE OTHER siDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADDITIO AL PAGES.)
   ACTION REQUESTED: State exactly how you believe your request may be handled; that is, what exactly
   should be ddne and how.
          (:C'   v -\- ,:,,    .\-        --\-k \ \s,. C0                '"1).-�Jr,<.--\- C-cai..Lr---\- ,Yi;,c..Q.... &·.          ' ··


                                                                                                               ..,
                                                                        C!Jan�               � . o� 5-l-ic1.a..g,
                                                                                                                                             a
        NAME:                 -'Ro,,\oh            0\.1 \/Gr            DOC NUMBER: 4i�6o'7 UNIT & CELL NUMBER: EJJ-/I/J
                                     1


                                                                                                                                 £!,J/i1 �4-/9f
                                                (PRINT)
        SIGNATURE:                          'f9p/2, 0�                               WORK ASSIGNMENT:                                  di


                                                                  DO NOT WRITE BELOW THIS LINE
    · DISPOSITION:                                                     , ... fl..,
                                     .,                              L l1To�"OY'\                UY\.d cicdes ·                        Qf\ �
   c-                                                         ·
                                                                           t.,. '.:tJ'.}t   dd s   po s 111 on ?'>f- 1 nb rtf) o::Ho.A-
                                                                            .

                                                                                              DATE
                                                                                                                                                   FEB�l20
                                                                                                                                                        u
                                                                         ·�c( be.,, d(, U·<.:,r
        Date response sent to inmate/offender: __
                                                0
                                                      ;i._-,_i-_.:t_.:._J-_c ____
                                                  _•'__                                                                                      .lAVV            �. �Y
        1. Original to file                                                                                                         DOC 090124D (R 4/1
        2. Copy to inmate/offender
                                                                                                                                    Exhibit 2
     Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 44 of 61
                                                                   Ex.\,.\\ ta ·A \C\.
                                                                   7 c...-· �. ____
                                                                                � ?- 0� ;;).
                                                                                    ,__,____-· __ _:____

Oh_-\-e_ o C:i         00.(:'e..vl.S,e___ °'-.S
                                              S'-l- \qqq. This i' 5 ; "'-. C.o�'\(:'.lt'c.J
 L,.ur\.-\,.,_ u)Le,J-- '1).0,C..,. �Ll\..S re.co rd.e..d Ct.S rn� d.a__·h:_ eP- 0rk1U..e..
 ¼,- l,'lr'\d' Gh'Vl-1.e..$, -rher�¾I-"'� m.i, Y-1'� h.� ,(.�="- 12.e(.r h..Q...C\ C..re.cf6;
                                                               f



 � r�-rc:,Le.. h.e.c.v I Vl� !:, a,_;v1-C\ \--e.. L-e_ClS.Q_ C\.S s-h-k.-d i �,
 s 7 C,. S.s 168 0..,     \oe..,i 'rt} d e_,V\t<2...cl.� t\A'r.SuLQ\I\ -\--_ tu '3 7 0.S.
                                      y-�


  '.§ 5 7 i'-� i's �- 0.C �                      Ye:� po�1.�c�. tJd" +o & v&c(__c._°\-                                  .� '\:) 1 '.':,.-\--r ,�t
  � Lcr+              ¾        Ve..,Y'c.Q        .rV\.Cc�11,v,c\-1c.,�...._ tf                       +k('e._             i'::::,       C()vi.a..c...c..u_ra,i-e...
                                             +� Sev\lc:.-v'Lc..rvtg- u_,y-'t�                                    1
                                            '}
  '\ \r\.Cc,.,- rnec�1cn1. -�ro "V\                                                       �0


        :r::.Q_       �u... cuc,\.,1..tJ-          \lk        4-o        l/f�<.u             mt             'Tl,{_l5o... C...O.ti...,V\.-\-}
        u 1 �-\-(' 1c_,+ Co, u., ;.-\- -S--\o..1-V\.ped �r--\)iLc:.d Ce \P} �
         (ota1-e_d.             �Q.,V\,UA,-f'1 dl-C'.:/, c;LOJ-0) c,�' -\-k d,tSpa:,A-1o "\
                                                                                        v

                  (
           \\r\_'tt)-r-
                                  \·          1 _• _
                           W\..(; '-\-\0"' tl� CQ\
                               ,.__
                                                              l\_ "'. • d._e.5w
                                                                  JY'-<...- .
                                                                                v"\. •




      Ac..�\-a""' -K�q1..,'-����c\                        �'f\-\-f't\.v�cRJ

 e..o__'f" fu.:LO c_ r�c_\.A� 1        "Rc,r-ci \.Q_      �LQ.,o__;r-iV':3� Q                YLJ           r � l-e..o__s.e_           w, l ( b       -<2_



 rQ__�'"'�                o.,V\..c\ c_o.__\c..\.A. (cA..{e_d       c.o YtQ.'"'-\-l�.                        -S �                   (j �\.   -\-\UL
  '1) q_� e-Y.              0\:-�V\.L,Q__,        o \::     5~ L- LQ\.C\.O..                     \?u..r:::,UAv'\-\- -\--o

      57     0.S �             l3:i�




                                                                                                                         Exhibit 2
                          Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 45 of 61
                                                                                                               E.,.�·161-f ��
                                                        INMATE/OFFENDER GRIEVANCE                              --pa_�je.. i o-\ 'J..

Grievance no. ------

Grievance code: --�-
,.Response due: ----
100 NOT WRITE ABOVE THIS LINE

,Da te                                                                          Facility or Unit
l
Name             ·   ·�°'\ (? h,{Pri 6t) \, v� -r                               Facility Housing Unit

                              4 J 3, 0 7
                                          n
DOC Number                                              Date "Request to StafF response received: ;;J. - l'J.. � ,;?.o:lc
                         -           .
 H ave you previously submitted a grievance on this same issue?                            No
                                                                                · If yes, what date . ·
____, grievance # ____. You must submit this completed origina l within 15 days of the receipt of the
                                                                                                               , facility
res ponse to the "Request to Staff". The "Request to Staff' must have been submitted within7 days of the incident.
t.Oo not in clude/attach anything to this grievance except the "Request to Staff' in cluding the response. You ma y
"quote from or make reference to statutes , operati_ons, field, or administrative memoranda, department publications
 (time sheets, inve ntory forms ;· assessments, etc.). You will be permitted only one opportunity to correct any
 e rror(s) made in s ubmittin g your grievan ce. ·                .    .

 1.        The nature of your complaint. This statement must be specific as to the complain t, dates, places,
           p�rsonnel involyed, a nd how you were affected. One issue or incid ent per grievance. Use backside of
           th1 s page only, 1f necessary. �Y': �-S--�ol.C, --r ��lorn,.\;--\:.� o.."1l. ��+tt:>s.•¼..Q-Q 1 �Ts)
;,1..  •

 \                                                                                             c.q
11:! 1:0 +\u.. -V...�n.-t-;.. °\=>��- '°'1r                w�
                                                       0, � k1.v 1--, bro.."1,. ,k -v..,s toc:t.:=.,'c._��l
iil�
      .s�w          +ha.� :r. \-ui.� re.c..e.ive..d i';-�r�-\-,•ov,... �roW\. -\--\u.. "T�\� Cc v-."".\- �Cd        }.
 ,:, '"9\��t"1c..\ Ceil),.r� +°"-,\- �rove.s. MC¼- d.o....*e... c,� o-P-Q�"\se..' (A.':. S--t- io..a.a.., �I-;,. \"'-� t' �"' """"'
         fs �t0VV\ a. 5�\111\.�-td c� ..--h�·re..d. &o'-�--\- .skia.e..-t +�-\- It·�+ +k "dc....¼,cr� o-C.�c;..e_.1(0 11�")
            I n formal action tak en (i ncluding dates) to resolve the complaint, as well as the nam�� of those employees
            frol')1 whom you �ought an am;;w�r to your grievance·.                        :          \!
                                                 --:r    $�� I'\/'\.� .\-\-c:_ � 0... (�q_ V,.,C ':::.\-- � $-¼._-\.� \\ \�'\ '::))        �
               6 1"\. d, - 5"- �<::).).._(!) /
                                                                                                      .·                               -
               � k��d.� ��?\, (s€� ��-\�cl.\                                                                          - \\
                                                                                                                        I:
                                                                                                                        ; \
                                                                                                                        l i
                                                                                                                        I;
                                                                                                                        l;
                                                                                                                        ;.
  ?,.          The·action you believe the reviewing· authority may lawfully take..                      1
                                                                                                           c ·          i '.   . C\C'\
           .
               ��-\0.(..  \.  - �            _
                                        \u_,¼c,, Co    '1\.
                                                    u.. �
                                                             '"'$>,"::>-\'f-1c;,.\ Coli,.;-\- 1"0 Ve.Y)� d"
                                                                                                            Y""l '} clo._\.� c� O""--��
                /�. S�l-\�°'C\i a..� Y�O.,\>-.\'r�6.. �� \c....\J..:I S'l c,-.<;., Sa. �1. C..'ru..,V\."t- ��ck_\.� c,.Q o�'4\.� -\-a
               -+� <:c -rre.c...--\ �\--e.. o� S-\-'l<\t\O.. t't..... \.� '"tl.o.c. r�c..orJ.. s�s.�vv--. .1 50 f'Y\.� Ea..-r�d
                C.re.�,\.� 1 "'cs..<'o\.L �rw\�S o....,_d.. rd� d.o..-\-c.� w,(l 'o� t�-\�r�L\ °"'--d. C.o_..¼.•.i,J��d.
               Co r r�c...-1.-\1J- ,                                                _                  , . s a. dmin1.
                                                                                                                  ; ·. strator)..
  Grievan ce re port sent to (warde n/ facility head/deputy director//correctional health service
  ,                                                                        W     �g.,_..!.,i-�d&,_�Y\�---------
                                        �_
                                                              --'-. ,;;..__.:::_:
  N ame
           �
              �  \ '(y\ ro, �  Met,{'\-,':<\
                                   O
                                                                Title
                                                                       J_- / � _                     ?-C:
                                                                                                     20 .
  Signature of Grievant                                         Date Sent to Rev1 e w1 ng Authority
                                                                                                                          DOC 090124A (R 4/ 19)
      1: Original to file
      2. Copy to 'in mate/offender

                                                                                                                   Exhibit 2
              Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page u           46 of 61
                                                          E)(.\-\'1b 1t d--
                                                           -po..':)Q.. 'J.. o\'. 'l


u.5    �- (-          \C\C\_C\
                                         1
                                  C...Y\.O..
                                                1\.
                                                T'C'\..e_    C..,rt W\..t.,
                                                                                  .l')_,..,.. ...... �-\:_\:e.!
                                                                                  L..tV ••• .,,                   (:\.«.:.      /OC,.s.§7H5"_
10   o.�i '7tl5" WOS;. e..C'..Q.e..c...-1ttve_ OV\ S"-l-lG\�O.., 1o�+ l'l.e+ OV\. ;2.-S--()l 0'1"'
�-�7-<!ll. -th�� '"ci..a...\---e... (!)Q. o\'.Q.e.:v'\'£,� r!::) lh. dt-<e.c..* C..O:.v"\..Clrc;..t
w ,\-"'-. w\t.a.\- \'.),<:). �. ho..� r-e.e.cz,V"d.,e..d ', SIA.�s. �'l li.u\.--\-l"\- 1 t c....Vv\ .
'c�cv-iCj ck.,\i'\te..cl Ec...r � ��½, �c•.rcle__ �1'"•·1'\.\!;) Ct..n6. �(vi.� r����d
I'<\. C4..C..C..O -r�V\LJL w, .\-\..__ -\-k tcu.u 5 '7 6 · � • � \3.8, Iv-.. Ct.cl.d .-\. t-o � >             . �
   \                                           t 1 ,., 1 _ '..1 ,
 �� (..'f• WU- -:'C,. Wet.� Ctz>,'\.\/tc.."te.o ....__�
                                                                          �e..C�ML c.._ v,-olrct\+8�% \Ji1C..
                                                                                                                  fl.()+
 c.,r,V'I\..L � t�'\ t t,-�d ·1""'- l'J... c.S. % ri. I lAV\i:I °'-�{�r 3-J-
                                                                                                    ;).;2()0;

  WQ..�\ Q�-\-(..'<"              m'i          ee t"   .,.e..d- '�t�                o.Q o(:-C.�\'\.��                        o.(l 5 -1-tct'l C\. •
 7"'k.  y-�   \.o ,re, I      .0 . (_ '(le..e.d.� -\-o (s::, V\�� V" W'\ (.u ,-\-\.__ +k --0 IS..-\'(' 1 '-\ (.c:,"'v-\
                                 \)


   0..'=> � w�\ � c__o""�(!..c...\- '6-G..1 o� ��· -�-;�,�� h:1. ---r\...� � \;, v-��\.\.t-r��
   \>� 57 o.£. %_ ::,'? whee..� ��'\,e� \i.,.... �"'� t.O -\-�V-<L, I'::, l�Cs.<.<...v...\"o-,�
  \V\.�1""��\ov,.,. ..('"'°W\. -\-¥- �,\-"<..V\.'-\'
                                                                    vt � �\.J....v--\      °\),0,<:_, �':::. � V�'c'I"�·'-\
  -\-h.R.. \'t\.-\o (" �                   X-Y'\O..C:. C:...�lr- °'-�
                                 .\.1 O"'-, •
                                                                                      a...l r.i. '"'-<--�<l..e... m. !:>� t Vl • t
                                                                                           (..U 0\.\_�

  yY\} o..c\10� �'(U-Q...'Ii.� OV\. -\::k �\'� � l ��l} •�'[WZ..S.M
                                                                                                                       <::)
                                                                                                                                                     I

                                                                                                                          +�-\-
  't> C, (_ Csz, 'I\,-\�\ -+k -n"¼, c..._ Gz,v..V\½ � �--\r IL\. Ca:,v.__y<-� � (_c,11\.�\ � fl,\.
   +� ,.�� oO ot�� O.,V\.� � (..oY"Y'-IZ..c..,¾" A- 1� -\-k cs.�s-k.M,
                                                                                                        I




    Cl'\. :J.. �1- ;;)..cOtD J o.. $� rYLJ2..�h-u- r-e.-spo,�ck.c& \o 't- s��\
   o"'l' ll.� ·1'1\..-\bi"'l'v\.o.,�,ttv"., o.� d.a..-\-�':,. OV\ -1c� �v..c1a1:_v,\(,II\-\ �V\.d. �11\,.\-W�
                                                                                                              \/\.},,''       �V\
                                                                                                                        �v\�-Q....�
  c.\� P�.-\--1<::ilf\,. oO \'v\�._...�\,oll\. \5 ft..o-\ ct.a...-\�
       \'                                                                          w� -��\ :C r-e.c._�,v� +'-',<::>
   te�po�-� OV'\. �- \'l._-:,..O�o                         � r�c.o't"'cl� �o.:,---\ V\'ll....\1\.-\- +�V\.. t'le.ds
                                                                 .,
  -\-0 (:.oV\..,.c't.-� .Irk �--\��, OY\_ r'\,\'}
                                                                         ��cl�MQ..11\,--\- O..Y\.c\ �-'<-V\.kC..L �+SJ'
 --:is��'V.S...L ·tv\.� ��s }!:, �.{�..\ 0 V\ -\�,� t��
                                                                                        WL, -::r-r- +k �+ s ,�
  5,\e_f\..\. o'-" +\..er_                   \::..'SLI..J_
                                                             J
                                                                  "'�          YY\iltu_ J�
                                                                                                 J
                                                                                                        W�V'-L                 &e.<:::. �oc..            r"�C.."!..IVe..
 .\--¼ )'t\.�'"�-\,eV'\..? �v-�u.J,,\t\.-\. +o -\k /CJ...\J.J \).C,, <. �S. -¼ C01/\��\.
 � � �"'\� (s- 7 o .s . % "?:.,) , '\).c.,.c._. �\t\.V\.tl°\ \A. �lL \.""2... \'v\.\<:> nV\a.\,'o V\
 ��""' 4k -'S),�\'<'\<:..\- ��<-�i� )"'._�-r�,�'4, ��"'" c..� +�\.- \ � � +
 �-\.ta.'«'W\t� 'o�. --1rk �\>..Y-"a) <!.s::,v-.
                                                   "'\:..�1 ,\.� �"'\; e>-. 5��1(,�kJ '�.\-�
 t)�... o���           (s�e.. ;l,.:).. e.�. � q77) �CJ- \). 0.(. ro..111.0lct'\,\l d' _ G\1.e,o�id
  a. cie\.+e o9 o..O�\.. li\c;�� frorY\. o.. V\..0n-<.,ov.,v--\-60<.,1.t�l'\/t /���""�- �:l
 .SMl.�      -'!- b� 4. ,su,.\a5�\ rv.,\ 0.W\.()u,\/\i"t o f- 't'{Y'I\.L.J d-t.M,'<} rvi5
            -e.V\l.                                                                         o \-- �)                                     M,.-e_


 diu.e.- � roc.ess �nci l� --vr-olt1A,:\�c:!, bi +k C..0 vt�--\-i�u.+r-ot\ (u�<. A AtY:) '
                                      �l(� � :-\-- k� via�-\-io"'
                                                                             ��<-"' ttr+ I.§ q .
 �b 'i.::. Sl wJlo...-r --+o O.."'-
                                                                           os.


                                                           rnts�h:iV\ /5 +o •"' c �e,e..V)
                                                                           . \."
                                  � J�l4 II') -t)OC.'
                       � G .';:,. �
  l'o.,-r.S�V\ ,t-- -\o 9..
                                                                                           ::i
                                                                      \."' .
   Q.C.C.Vvf'o-.� e.... r�co l''J.s.. .



                                                                                                                                        Exhibit 2
                Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 47 of 61

                                                                                                                  EKV\i b1t c'J.. \
                                                                                                                   'PQ.S:Jie.._ \ c:,\.- l
                                         INMATE/OFFENDER GRIEVANCE
Grievance no.     -----
Grievance code: ----

Response due:      ----
DO NOT WRITE ABOVE THIS LINE

Date      3-2.J-2DZ.0                                                   Facility or District ·
                                                                                                         _
                                                                                                             ___.t/�P--=(�l."'-------
Name       �o...\ 'f?h(Print)
                         OL·ve.v­                                       Facility Housing Unit                       E. N- ,;z{, 0

0D0C Number            Yl   ⇒66 7                              Date "Request to Staff' response received:                             N
                                                                                                                                      ;
                                                                                                                                        /A
Have -you previously submitted a grievance on this same issue?                        No
                                                                                If yes, what date --=-�-�• facility
____, grievance#.,...,......'"="'""-==---=· You must submit this completed original within 15 days of the receipt of the
response to the "Request to Staff". The "Request to Staff' must have been submitted within 7 days of the incident.
 Do not include/attach anything to this grievance except the "Request to Staff' including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

1.      The nature of your complaint. This statement must be specific as to the complaint, dates, places,
        personnel involved, and how you were affected. One issue or incident per grievance. Use backside of
        this page only, if necessary.        o
                                       h. ;).. -Is --�0J.O • A.L q, r.   .;       r .-o \ 1 ""'"l
                                                                                        C       •'-' 0   (\.W\,       /    n.o._ p�    L-'   /Ve_v-
        S:::>Wo Yr\,\:-t:e.d._ 0..V\ i't\Mc1..-\:ejo+.Qe�d.Q..'c"' qrf�..VO..V\C.e...  fo.,.
                                                                                      W\. +o �f�M
                                                                                                  � fvl. o..t- "tlV'o) +�
         Wa.r&..�\ u..\- NF<..<- 1 b wa.1 o \- -Vu..v...\c, �e_fuc, +� l a.w It' b to.ft\.
                                                  ':'.)
          -S��trVl'<:.0f", A� o� \-� ck,.te.. o� ¼1� i\'\Mc-.1�/o-<2le..�<-�r 6rl€..ll�vt�
          V\.,0\- 'r-e..�e.i v� (}.. resroi\S..e....
                                                                                          1
                                                                                                                        1-to.ve. ·      '1£.
2.        Informal action taken (including dates) to resolve the complaint, as well as the names of those employees
          from whom you sought an answer to your grievance.
        01'\.    {).-/8·�0;;..o, t       su..bV11.,i::'te.d        cu\ iY\wto...-te_j'c{\ \,.Y\.cisi.,y-          0rr�vo-,l,\c:�             ¼ t- \1\A.
       ' i-o    Wo..rck;t,. � 1 Ml'\,\<a-     rYl.0..v--\-(1/\ ,       6 ��          Ai::t-v-.c:..kJ

 3.      The action you believe the reviewing authority may lawfully take.
        -:P Le.Q...�   �v e.. W°"-c-d-t..� � 1· vi1Y\I\j               f11.a. r-   t , V\   r-e.s pc 'r'I. d      . -\-a   Yv\.<;y
         } n 'Yvlei.1r�}ot��fkk.r (; r i 1<..,Vc,lr\.l,e_ ,

 Grievance report sent to (warden/district supervisor/correctional health service� administrator):
      YYlo..r k KY\lA.cl;;eV\                                                                    =--------
                                                          _....L.A-.:..�.!.i.L.A��==r�t3¥n.=e..=e....
                                                             Title
       frd046
 Name
                                                                                      ')-23·-2020
 SignatureMGrievant                                                       Date Sent to Reviewing Authority

                                                                                                                            DOC 090124A (R 7/16)
  1. Original to file
  2. Copy to inmate/offender


                                                                                                                      Exhibit 2
                               Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 48 of 61
                                                                                    lNORTH ·FORK CORRECTIONAL CENTER.°\
                                                                              1 ,,                                                       . RFCElVFD
                                                                  Ex'n i 1'o -t ::J.. rJ-
                                                                             1


                                                                                         ?.
                                                                                                 :                         .         .

           � ,"r:;,,c:r··n:Ji!/t::H!Tfl\l(ust   Be Submit          -y, _o-':)�_l_
                                                                                    09         LaW Library or             Designffl�R         16 2020

                                                                                                                                   RECORDS
;r,:-          ;:£c��\1s�,                 .         Inmate/Offender Grievance Process
        . :, \/.\R 11 2D?Jl                                       REQUEST TO STAFF
                                                                                                         NE GL                        3-11-2.oiD
                                                                                                                                   DATE:
                    ' 1 -.-:00,12>.
   Jr ";_;_.· ·:\1. Q;T -~         H!-l§{::be pt,                                FACILITY/UNIT:
                           (NAME AND TITLE OF STAFF MEMBER)
           1




         I have         have not ✓ already submitted a 11 Request to Staff' or grievance on this same issue.
         If yes, what date: ______ facility: -.....------ grievance #:
         I affirm that I do_ do riot' ✓have a grievance pending on this issue.
         I affirm that I do_ do not v-nave a lawsuit of any type pendif\9 that relates in any way to this· issue.
          If a lawsuit is pending, indicate case number and court: _. __· _____
         This request       .     does ✓ does not relate to a pending misconduct report. If it does, this
         reauest mav only be answered bv the disciolinarv coordinator assioned to the misconduct.

        SUBJECT: State completely, but briefly, the problem on which you desire assistance. This statement
        must be specific as to the complaint, dates, places; personnel involved, and how you were affected. One
        issue or incident per "Request to Staff.n Your failure to specifically     · state your problem may result in this
        being returned unanswered.                                ·
                                   ·
          'J: Vle..e.d &. C.0 y? Lj- 0-�          :!:YLe 'Jk«rp"'t--t O A rV\.-\u r' Wlo-,\ i V\ +on'-'\ U.0...        ""t�d
                                              (\ f I     tr·        I          (i          l    tl /', ·          _; . I    ,
                                                                                             �
                                                              <

                                                ,
           Y\I\.D,.n::.V\. If,...., elQQ)...j +u\� s-h-.__vv\pg_d C\..-+ /(): IC� 45,IM;. -� .. VV\. YLQ;,, C:)M.$000 'J.'D.
                                                         � II    u                                  1.\ D o c....     I
         -::C fL\Sr> n.e e.d o.. C/2?'(211 c> TVwL C-e> rn m:·-b l'11e.,v\,f o r-d1u· · A. c1 ie..c,..,i--e..� e v\.
                     (
         th,e          C0V\1..�(A,--\--e..r.      7>0,.,irsl.-LC\.r(t:\          +o D0<'...6�.:..0b0"-('2 Xlll t...                            (e,i.,,�.:r\
                    (USE OTHER SIDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADDITIONAL PAGES.)
        ACTION REQUESTED: State exactly how you pelieve your request mEiy be handled; that is, what exactly
        should be done and how.                                       .                    .            .
         : · L s e_· t'l.0-+t'(:°;   CL·       .�w J- 0 a.bovJ- r t..(Q.5.i'f vtc &-t... · . • vtc
         -£.i.,.. ±h.ea,(._ docu.·V\1R V\.+$,           1    (To Y,,,?kt,vM           d_C;) j_ nw,_h_e__ .\--k,_ dits�\AV''::><?..WU?.,v\.t C:lf'·   r €_,(°




          NAME:·             'K·�lph   ol i'Ve-r
                                    (PRINT)
                                                                        DOC NUMBER: lfl3b07 UNIT & CELL NUMBER: tN-J..W

          SIGNATURE:                �A 12_/fac                                              WORK ASSIGNMENT:                   (). VL(lS.SI' SJY4?-d

                                                            Db NOT WRITE BELOW.THIS LINE




          Date response sent to inmate/offender: ---,----------
          1. Original to file
          2. Copy to Inmate/offender
                                                                                                                               Exhibit 2
Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 49 of 61

                                                                  Ex�l     h,t d-. :l.
                                                                  �Q.�L � o� �
                                                     o._   ? Cl.:je_   ,




                                                      Exhibit 2
            Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 50 of 61




                         .                            .                                      .
I have          have not ✓ already submitted a ''.Request to Staff'" or grievance on this same issue.
                                                                        ·
If yes, what date: �                      facility:            __           gri�vance �:
I affirm that I do_ do naf ✓have a grievance p�nd!ng tjn this issue.
 I affirm that I do    do not vhave a lawsuit of any type pending that relates In any way to this· issue.
 If a lawsuit fs pending indicate case number and court: ..,:_•--,··..----,---,--,--
                             I

This request �-..--does            V-:- does not relate to a pending misconduct report. If it does, this
 reauest mav onlv be answered bv the dlsc!pl!narv coordinator assigned to th.e misconduct.

SUBJECT: State completely, but b(iefly 1 the problem on wh1ch you desire assistance. This statement
must be specific as to the complaint, dates, places; personl)el:lnvolved, and how you were affected. One
lssue or lncl�ent per 11 R�quest to State Your fal!�re ta specifically     · state your probtern may res\Jlt in this
being returne_d unanswered.                                .
   On �- � -J.,@JJM,,, Q..+ s: Cl o..ro 1 :r: 1;)\At O-"'- ln�te/o��e,n,ck,v: @Y't �v�c4..... {£oc.og.01�L{ A)
  �( 'tY\ i 0,. \oV\.ei w,th, �U,pf:PAw,
                                             .:\ d.()CU,\'.IAAl(}:b. �V\ ±M vr 7'9VI. WLg.d bo,q o,dclresieFl
                                                                            1


  -\-o :\:h A"Rf... 10e;;,ruYWP- r'Ylo,r\<. ½Yl.tA\:'>al0 1 xo· .Js,ot lt!.loo ., o'bl@...boww. Ci-\..j}
    0 � .3, (           · · t/e.r      \\.e.,a_          t.v.+�   · ·                 o t\-: VI   +"'i ·   :\.-\·-�
             (USE OTHER SIDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADD!TIONAt AG�S.) �<:!..r)
 ACTION REQUESJED: State exactly how you Qelieve your requa�t m?Y be handled; that is1 what exactly
 should be done and how. . .                                        .
                                                                                      4-e&--\,�J
 , · An.stu\,: rt\<±s i f\.ff}:o..,\.�/o-��V\&r � r l ::,.V o-..Y)C;9,, . -Y � '<' )'\{\.




                                     Ob NOT WRITE·BELOW.T}-US LINE
 DISPOSITION:
                                  <S��          �<        �iiwY
                                                                                      RECEIVED

  STAFF MEMBER                                                   DATE.

. Date response sent to lnmate/offend�r: --,---,-----------
  1. Original to -file
  2. Copy te lnmate/offender
                                                                                           Exhibit 2
                           Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 51 of 61

                 ScorrCROW
                                                                                                 Exhi bt .ti.4                     J. KEVIN STITT
                  DIRECTOR                                                                                                            GOVERNOR
                                                                                                 1>c..�e. Io� \
                                                                                                         .   -·   ·-




                                                                      STATE OF OKLAHOMA
                                                           OKLAHOMA DEPARTMENT OF CORRECTIONS
                                                              ADMINISTRATIVE REVIEW AUTHORITY

                 ARA 20-214

                 Date:            JUNE 26, 2020

                 To:             OLIVER, RALPH #413607

                 Location:       NFCC

                 From:            Mark Knutson, Director's Designee HM!<�..

                 Your grievance/correspondence was filed improperly for the following reason(s):

                           1.    No reviewing authority response to the grievance.
                           2.    No info1mal action, Request to Staff response included.
                           3.    Out of time from date of alleged incident until filing Request to Staff.
                           4.    Out of time from date ofresponse to Request to Staff until filing the grievance with the reviewing authority.
                           5.    Received out of time :fi:om date ofthe reviewing authority's response.
                           6.    You cannot appeal a non-response, See OP-090124 section V.B.I.b.(8) (Request to Staff) or VI.C.4_. (grievance).
                           7.    Inmate on grievance restriction and/or proper documentation not included. See OP-090124, section X.B .2.a.
                           8.    Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in margins.
                           9.    Attachments to the grievance/appeal (no additional pages allowed except affidavit ifrequired),
                           10.   Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct, litigation pending, not
                                 within/under the authority/control of the Department ofCorrections)
                           11.   More than one issue or the complaint and reliefrequested are not consistent on the Request to Staff and gdevance.
                           12.   Not ofa sensitive nature. You must follow the standard grievance proceJs including giving the reviewing authority an
                                 opportunity to respond. Emergency grievances must be submitted to the reviewing authority. See OP-090124, section IX.A.
                           13.   Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process.
                           14.   Appeal fmm not signed/dated.
                           15.   The ruling of the Administrative Review Authority or Director's Designee is final.
                           16.   Facility grievance number not listed on the appeal fonn.
                           17.   Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authority for
                                 response will not be addressed by this office.
                           18.   You have failed to follow previous instructions from the reviewing authority or ARA for .filing this grievance/appeal and/or
                                 properly resubmit. YOU ARE NOW OUT OF TIME.
                           19,   You did not provide the date that you received the reviewing authority's response on the appeal fonn.
                           20.   Thls grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred
                           21.   You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal f01m.
                           22.   Your appeal must be written on the Misconduct/Grievance Appeal form (DOC060125Veffective 4/19).
                           23. You will be afforded ONE FlNAL opportunity to properly resubmit your corrected grievance or appeal which must be
                               received in ARA within ten (10) days ofreceipt of this fo1m. DO NOT RETURN TffiS FORM WITH YOUR
                               CORRECTED APPEAL.
                    X      24. Other: RE: REQUEST TO STAFF. TffiS OFFICE HAS NO RECORD OF RECEIVING ANY
                               CORRESPONDENCE FROM YOU. INCIDENTALLY, YOU ARE OUT OF TIME TO ADDRESS THE ISSSUE OF
                               A NON-RESPONSE REGARDING A GRIEVANCE SlJBMITTED IN FEBRUARY.


                                 I acknowledge receipt of this response:___________________
                                                                             Inmate's signature and date




  ...�,1;�
..-w11r,     OK.LAHOMA
�.....f'-    Corrections
                                    PO Box 11400    OKlAHOMA CITY, OKlAHOMA 73136    405-425-2682 (OFFICE)   405-425-2683 (FAX)    http://doc.ok.gov
  ,(�"'r


                                                                                                                             Exhibit 2
          Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 52 of 61




In Re:                                                                            Exhibit 25
                                  SWORN AFFIDAVIT                                Page 1 of 2

State ofOklahoma               )
                               ) ss.
County ofBeckham               )


         I, Ralph Oliver, whom resides at Unit EN - 260, North Fork Correctional Center, 1605

East Main Street, Sayre, Oklahoma 73662, make this Sworn Statement under penalty ofperjury:

 1. That I am a resident of the State of Oklahoma and I am over the age of eighteen (18)
         years and am qualified to make this statement.


 2. That I have personal knowledge ofthe facts set forth in this Affidavit.


 3. I state under penalty ofperjury under the laws ofthe State ofOklahoma Title 12 O.S. 2002
     § 426 that the statements contained herein are true and correct.


 4. I sent a "Request to -Staff," dated 2-5-20, to the Record Dept. This "Request to Staff'
     basically stated that DOC needed to update their sentencing records from the Tulsa County
     District Office.


 5. I sent an "Inmate/ Offender Grievance Form," dated 2-18-20, to the NFCC Warden, This
     Inmate / Offender Grievance Form basically stated that DOC needed to update their
     sentencing records from the Tulsa County District Office.


 6. I sent an "Inmate / Offender Grievance Form," dated 3-23-20, addressed to the ARA in
     Oklahoma City, PO. Box 11400. This Inmate/ Offender Grievance Form basically stated
     that it had been over 30 days and the Warden had not answered the Inmate / Offender
     Grievance Form of2-18-20.


 7. In the latter part of2019, I spoke with my case manager about my sentencing. She allowed
     me to hand copy the information displayed on her computer. As indicated in Exhibit 30, I

                                                 1

                                                                              Exhibit 2
      Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 53 of 61




   hand copied computer form number OMS0002D from the DOC computer    Exhibit 25
   recorded keeping application.                                     Page 2 of 2




Dated this: ------------                         Isl     �       (J�
                                                       Signature


                                                                     �



                                                           �
                                               NOTORY PUBLIC




                                       2

                                                                 Exhibit 2
          Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 54 of 61




In Re:                                                                          Exhibit 26
                                      SWORN AFFIDAVIT                           Page 1 of 2

State of Oklahoma             )
                              ) ss.
County of Beckham             )


         I, Kent Savage, #646862, whom resides at Unit EN -170, North Fork Correctional Center

(NFCC), 1605 East Main Street, Sayre, Oklahoma 73662, makes this Sworn Statement under

penalty of perjury:

  1. That I am a resident of the State of Oklahoma and I am over the age of eighteen (18) years
     and am qualified to make this statement.


  2. That I have personal knowledge of the facts set forth in this Affidavit.


  3. I state under penalty of perjury under the laws of the State of Oklahoma Title 12   O.S.
     2002 § 426 that the statements contained herein are true and correct.


   4. I assisted Ralph Oliver, in preparing his "Request to Staff," dated 2-5-20. This Request to
      Staff basically stated that DOC needed to update their sentencing records from the Tulsa
      County District Office.


  5. I assisted Ralph Oliver, in preparing his "Inmate/ Offender Grievance Form," dated 2-18-
     20, to the NFCC Warden and witnessed him hand it to the Law Library Supervisor on 2-18-
     20. This Inmate/ Offender Grievance Form basically stated that DOC needed to update
     their sentencing records from the Tulsa County District Office.


   6. I assisted Ralph Oliver, in preparing his "Inmate/ Offender Grievance Form," dated 3-23-
      20, addressed to the ARA in Oklahoma City, PO. Box 11400. I also witnessed him deposit
      the same into the Prison Unit Mailbox. This Inmate/ Offender Grievance Form basically
      stated that it had been over 30 days and the Warden had not answered the Inmate/ Offender
      Grievance Form of 2-18-20.




                                                1

                                                                                Exhibit 2
        Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 55 of 61




  7. I have had three (3) separate "Inmate/ Offender Grievance Forms" from three        Exhibit 26
     different issues sent to the NFCC warden that have not been answered dated,       Page 2 of 2
     12-18-19 (resubmitted 3-4-20), 11-22-19 (resubmitted on 1-31-20), and 3-13-
     20. All three of the Inmate/ Offender Grievance Forms have also been sent to the ARA at
     P.O. Box 11400, Oklahoma City. No Response has ever been received.


Further, Affiant Sayeth Naught:


              A
Dated this: __q   �/4
              -+---+_.d-O.�--=
                           : · -=-
                                �-) ___                 M      �-J.
                                                            Signture
                                                                          �l--�




                                                      NOTORY PUBLIC




                                             2

                                                                          Exhibit 2
                                                               Ex½, b, t J. 1
    Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 56 of 61

                                                               'f)C\.�c.. \. c� �
Section-06 Classification       OP-060211        Page: 11    Effective Date: 07/18/2017



     D.      Conditions Where Credits Are Restricted or Not Awarded

             1.     Offenses in which the law requires an inmate serve a minimum
                    portion of the sentence before being eligible for release.

                    a.      Effective November 1, 1988, inmates convicted of
                            Racketeering Activities under 22 O.S. Section 1401, the
                            Oklahoma Corrupt Organizations Act, must serve one-half
                            (1/2) of their sentence before becoming eligible for work
                            release, house arrest, PPCS, parole, or release from
                            confinement on any other basis. Sentencing under this act
                            can be identified by a Judgment and Sentence utilizing the
                            language "racketeering" of "racketeering activity."

                     b.     Effective March 1,2000, 21 O.S., Section 13.1 provided that
                            inmates who are convicted of certain crimes must serve
                            eighty-five percent (85%) of their sentence of imprisonment
                            before becoming eligible for parole consideration and shall
                            not be eligible for earned credits or any other type of credits
                            which have the effect of reducing the length of the sentence
                            to less than 85% of the sentence imposed. Therefore
                            inmates serving a sentence for any of the crimes listed
                            below committed on or after March 1, 2000 are eligible to
                            earn credits during the first 85% percent of the sentence;
                            however, said credits will not be applied towards the
                            sentence until the inmate has served 85% of said sentence.
                            The affected crimes are:

                            Abuse (other than sexual abuse), neglect or exploitation by a
                                  caretaker, 21 O.S. § 843.1 (eff. 6/5/2001)
                            Abuse of a vulnerable adult who is a resident of a nursing
                                  facility, 43A O.S. Section 10-103 (eff. 3/8/2002).
                            Aggravated assault and battery upon any person defending
                                   another person from assault and battery (eff.
                                   11/1/2011).
                            Arson I, 21 O.S. § 1401 (eff. 3/1/2000)
                            Assault and Battery with a Deadly Weapon, 21 O.S. § 652
                                   (eff. 7/1/2001)
                            Assault with Intent to Kill, 21 O.S. § 653 (eff. 7/1/2001)
                            Bombing, 21 O.S. § 1767.1 (eff. 3/1/2000)
                            Burglary I, 21 O.S. § 1436 (eff. 3/1/2000)
                            Child Abuse, 21 O.S. § 843.5 (eff. 3/1/2000)
                            Child Pornography, 21 O.S. §§ 1021.2, 1024.1 (eff.
                                   3/1/2000)
                            Child Prostitution, 21 O.S. § 1030; (eff. 3/1/2000)
                            Conjoint Robbery, 21 O.S. § 800 (eff. 7/1/2001)




                                                                            Exhibit 2
    Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 57 of 61
                                                                Ex��b,t � 1
                                                                -p Ct� e.. ?. C, � ..)_
Section-06 Classification         OP-060211     Page: 12    Effective Date: 07/18/2017


                            Forcible Sodomy, 21 O.S. § 888 (eff. 3/1/2000)
                            Lewd Molestation of a Child, 21 O.S. § 1123 (eff. 3/1/2000)
                            Manslaughter I, 21 O.S. § 711 (eff. 7/1/2001)
                            Murder I, 21 O.S. § 701.7 (eff. 3/1/2000)
                            Murder 11, as defined in 21 O.S. § 701.8 (eff. 7/1/2001)
                            Parental Consent to Child Pornography, 21 O.S. § 1021.3
                                   (eff. 3/1/2001)
                            Poisoning with Intent to Kill, 21 O.S. § 651 (eff. 7/1/2001)
                            Rape I, 21 O.S. § 1115 (eff. 3/1/2000)
                            Robbery I, 21 O.S. § 797 (eff. 7/1/2001)
                            Robbery with a Dang. Weapon, 21 O.S. § 801 (eff. 3/1/2000)
                            Sexual Abuse by a Caretaker, 21 O.S. 843.1 (eff. 6/2/2008)
                            Shooting with Intent to Kill, 21 O.S. § 652 (eff. 7/1/2001)
                            Use of a Vehicle to Facilitate Use of a Firearm, Crossbow or
                                   other Weapon, 21 O.S. § 652 (eff. 7/1/2001)

                            Inmates whose Judgment and Sentences reflect they have
                            been convicted of an "attempt" to commit an 85% crime are
                            not subject to the 85% restriction and are eligible to earn
                            credits toward the service of their entire sentence.
                            (Robertson v JCCC, HC-2005-768 (OCCA 2006); Day v
                            State, F-2007-526 (OCCA 2008) unpublished However, this
                            does not apply to the crimes of: Attempt to Kill, 21 O.S. §
                            652; and attempts to damage, injure, or kill with the
                            Possession, Use, Manufacturing or Telephone Threat of
                            Incendiary Device or Bomb, 21 O.S. § 1767.1, as these
                            statutes describe crimes in which the term "attempt" is an
                            element of the crime.

                     c.     Effective April 16, 1982, inmates sentenced under the 1982
                            amendment to 21 O.S. Section 801, serving at least their
                            third felony conviction for Robbery or Attempted Robbery
                            With a Dangerous Weapon or Imitation Firearm, will not be
                            eligible for good time credits for a period of ten years from
                            reception, minus jail time.        Section 801 contains two
                            paragraphs. The first paragraph describes the crime and its
                            punishment; the second paragraph provides for an
                            enhanced sentence with no earned credits for ten years.
                             Unless the commitment document specifies sentencing
                            under the enhancement provision of the · statute, the
                            sentence will fall under the first paragraph.. To determine
                            enhancement under Section 801, the commitment document
                             will be reviewed for any of the following:

                            (1)      A statement indicating enhancement under 21 O.S.
                                     Section 801;




                                                                           Exhibit 2
                                                         Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 58 of 61
                                                                                                                                                                                  a·




                                                                                         Inmate Request

  Issues relating to any of the following areas must be submitted to the Law Library on a "Request to Staff" form: Discrimination, Classification,
  Complaint Against Staff, Condition of Confinement, Disciplinary Process, Legal, Medical, Property, Records/Sentence Administration, and Religion.

  This form is not utilized for exhaustion of administrative remedies; you must use the "Request to Staff" for those issues.
                       -�             .                                                                  ,   .1
       Q
 TO:, )IL'�{),() \ DV\C\�-K'/(\                                    Facility/Unit:    t,J((C                          . _\-'-'
                                                                                                Date: _c_\-'--\7._.-_\ \f.:=·-'-
                                                                                                                              . ______
    (Name/Title of Staff Member)

 SUBJECT: State completely, but briefly, the request on which you desire assistance. This statement must be specific as· to the request, dates, place, personnel involved.
 Only one request or incident per "Inmate Request" is allowed. The requests addressed on this form are for routine administrative matters such as request for wake-up call,
 replacement clothing, phone calls, scheduling special/legal visit, hygiene items, etc. Your failure to specifically state your request may result in this Inmate Request being
  ..-.--�CtN'
 returned denied .

!')

{;\ 1'\ ·i;: y y r n   n ·y l    \ - i /4( 'I" lr ' '
� Ut",C\i?\/ 0 9c;·o10                        dn 1-c,,

 Name:     0l
            f
            tf'd&fr,
                                  J\r) A �JOfl'            ooc #   l{/3._(zQl _ Unit & Cell# fN- 2 6 o
                 rjnf}                ,    ('
 Signature: �
            �l                  c:2:<:t,, ?/J}             Work Assignment:____________

                                                                                    DO NOT WRITE BELOW THIS LINE




                                                          l/

                                                                           "1).;,Y'///f
    -��
 si,iffMember - -_/                                     C/4-0       Date
                                                                                                                                                                                   'ti   P1
                                                                                                                                                                                ;r
                                                                                                                                                               DOC 030101A c.PP ---
                                                                                                                                                                    (R 2/17) n, er
                                                                                                                                                                                   - rl-
                                                                                                                                                                                   -0')l_l
                                                                                                                                                                                   - <P



                                                                                                                                                    Exhibit 2
                 Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 59 of 61
Facility Copy
                     Notification of Parole Consideration Date
Name:                       RALPH                              OLIVER                         Date:           11/15/2007

DOC Number:                            413607                                                 Facility:   JHCC

Parole Docket:                  AUGUST 2008


Parole docket date is based upon:
 0 T/S 50 percent of sentence           [i] One-Third (Crime committed on or after July 1, 1998) 57 O.S.322.7B

 0 TIS 75 percent of sentence
 0 T/S 85 percent of sentence
 D One-Third of the sentence
 D Three or more Incarcerations for three or more felonies, which requires you to serve the lesser of one-third or ten years
       (57 O.S. 332.7 B.)

 0     Three or more convictions for robbery, which requires you to serve ten years (21 O.S. 801)

 D     Convictions for racketeering, which requires you to serve one-half of the sentence (22 O.S. 1404)

  Annual from:                       No Docket:                                          Denial:                    Waiver:

 0     Escape return                 □     Projected Discharge within 180 days           □      Annual             0    Annual

 □     Return I Rebill to            □     Delayed Sentencing Program                    □      Two Years
                                                                                                                   □    Two Years
       parole violation
                                     □     Sentence Suspended upon program               □      Three Years
 □     Return from PPCS
       for program failure
                                           completion
                                                                                         □      Four Years
                                                                                                                   □    Three Years

       Last favorable
       consideration                 □     Parole Violation-less than 28 months to       □      Five Years         □    One-third
                                           serve
  u
  r,
       Other:
                                                                                         □      No Redocket
                                                                                                                   Ll   Prior to
                                                                                                                        Discharge
                                     r:J   Sentence of Life without parole               □      One-third
       ----·-�-
                                     □     Death Sentence                                � Prior to
                                                                                                Discharge

  Reason For This Docketing:

  □     Initial Docketing                                                     □      Detainer

  □     Rebill                                                                □      Appeal

  □    Jail Time Modification                                                 □      Audit

  □     Escape Redocket                                                       � Other               _BQA8DDENIAL

  □     Delayed CC

  □     CS case


   Missing Information:
  D     Jail Time

  0     FBI Abstract

  0     OSBI Abstract

  0     Other

  Comments:




                                                                                                              Exhibit 2
                     Case 5:20-cv-01018-G Document 1-2 Filed 10/06/20 Page 60 of 61
                                                                        t ;,<.V\\             30
                                                                         1
                                                                                    V;)j-\:

                                                                            0_�Q.. \ �Q-�~c
                                                                                                              ()m5o    0   02 D


                                          DJ<(AA DfYIA Oe.{;AR1M u.Jfr!)fCore.,ze,cfi'o tJ 5
                                              ti oJJ lN TotcMA h'oN'
                                     /<..
                                        e,G ep
/JAr1e� R1'1f� Dlt'vE,f_
                 «.;   J'J &:,0  7      . Oo   8: I H� -6 3 Ge Jl)d  e� :1  1'/;i!e, R    ce � Vh i f e
0 Oc Nv.M b e.,,     4                                                                 11

        Typ-e'. N    �       R e. c. e. /  1 0fl/           C /A  .SS    Dr,/ kA e, k!        Ji                           y
  Refi;JtrJ             W


  Sj' tJ ; 575-03-J'ffO                              f 8f:


                                                                                          J;;. i I 1;fr\'<.
                                                                                              '3 7 '1D1iy5

                                                C/fl     Jµ        H,4 'IJA ii 2.lyrss 113 ojc11W'17 Alf'
                                                                                                          � I 6,,ey irut
        I> COP1M OJ1!    Oe- N :--, f>RJ 011.5 f     IM5    V h ll
       'C//e.J,'f �,._ 1f 5,;.ved/.�11 Cs IIJfl, eALA ofheRjfoi BS%-(,q /""� Occ�«J ,MAy /, �
                        Me.




        19 qqI ( 0?1pLe.te 5�y ofr" ffi.fP1<03 �],:ICC JI() J� rc�A L Rrv ,euJ
         @'
       f[){(e.tJ"' e Cf C S
                                                                         f?e If.I>.9e, Dirk- yQfi/1:, frb,,f/;; /)tiY-9
                                   S�A)]y (3 /,) tt�YA frti'No(C [ Jfi I� ,f\tOl 11'-�i'-; 1r
                                                                                .:                                         D
       1 llS' I tJ I N
                                                                                                                 (5)


                                                                   JI /,!Vl,L92- I� -2V 3 / I�
        \\      /,       2-   y    ,'-I
         l\    U         ) '/ ,,             I/       '' t         IN L b 2- - 17-2.0 l{ l If" 6                            V




                                                                                                         Exhibit 2
                            Case 5:20-cv-01018-G    Document          1-2 VI  Filed
                                                                                 \JUI10/06/20      Page 61 of 61                       UIYl.:iUUULU
                                                                                                    }_
UaLt: ,   IVll""l!',-1v-vt:. IV. Iv f"\IVI    �QIIVIIICil Llt:f,IQI Llllt:IIL        I t:\.,LIUII,

                                                           Reception Information                           E.x �i\oi+ �o
                                                                                                                                      r '1
                                                                                                           'l)QC(-          d-       U' <7--
                                                                                                                  <.J




 Name: RALPH                OLIVER


 DOC Number:                413607                DOB:    11-06-1963         Gender: Male                Race:          White



 Return Type: NEW RECEPTION                                                               Classification Track:         4



 SSN:     XXX-XX-XXXX                                      FBI:                                           OSBI:



  County of Sentence                         CRF Number     Reception Date       Jail Time               DRC
   TULS                                       2001-1429      03-15-2002             377      Days         12

  Comment: DENIES PR:r'ORS// CLAIMS JUV ARR HAWAII 22 YRS AGO// CLAIMS APPEAL CASES IN TULSA/
           CREDIT FOR_TIME SERVED; RUN CS WITH EACH OTHER// NOT 85%- CRIME OCCURED MAY 01.
           1999/ COMPLETE SEX OFF TRT PROG@ JHCC NO JUDICIAL REVIEW
   Offense        Ct CS                                                                   Release Date    Years         Months             Days

    7115 10        1    N    SEXUALLY BATTERY A MINOR CHILD                   INC         02-19-2016        15                   0             0


    7115 10        2    Y    SEXUALLY BATTERY A MINOR CHILD                   INC         02-18-2031        15                   0             0


    7115 10        3    Y    SEXUALLY BATTERY A MINOR CHILD                   INC         02-17-2045        15                   0             0




                                                                                                           Exhibit 2
